 

Exhibit 10.1

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of July 28,
2020 (the “Closing Date”) is entered into among Corbus Pharmaceuticals, Inc., a
Delaware corporation (“Borrower Representative”), and each other Person party
hereto as a borrower from time to time (together with the Borrower
Representative, collectively, “Borrowers”, and each, a “Borrower”), Corbus
Pharmaceuticals Holdings, Inc., a Delaware corporation (“Parent”, and together
with each other Person party hereto or any other Loan Documents as a guarantor
from time to time, collectively, “Guarantors” and each, a “Guarantor”, and
together with Borrowers, collectively, “Loan Parties”, and each, a “Loan
Party”), K2 HEALTHVENTURES LLC and any other lender from time to time party
hereto (collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC,
as administrative agent for Lenders (in such capacity, together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”).

 

AGREEMENT

 

Borrower Representative, each Loan Party from time to time party hereto,
Administrative Agent, Collateral Trustee and Lenders hereby agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP, and calculations and determinations shall be made following GAAP,
consistently applied. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth on Exhibit A. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein. As used in the Loan
Documents, the word “shall” is mandatory, the word “may” is permissive, the word
“or” is not exclusive, the words “includes” and “including” are not limiting,
the singular includes the plural, and numbers denoting amounts that are set off
in brackets are negative. Unless otherwise specified, all references in this
Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement. For purposes of
the Loan Documents, whenever a representation or warranty is made to a Person’s
knowledge or awareness, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer of such Person. For
purposes of calculations made pursuant to the terms of this Agreement or
otherwise for purposes of compliance herewith, GAAP shall be deemed to treat
operating leases and capital lease obligations in a manner consistent with the
treatment thereof under GAAP as in effect on December 31, 2018, notwithstanding
any modifications or interpretive changes thereto that have occurred. Any
documents or agreements referred to herein or in any other Loan Documents shall
mean any such documents or agreements as amended, restated, amended and restated
and/or otherwise supplemented or modified from time to time.

 

2. LOAN AND TERMS OF PAYMENT

 

2.1 Promise to Pay. Each Borrower hereby unconditionally promises to pay
Administrative Agent, for the ratable benefit of Lenders, the outstanding
principal amount of all Loans, accrued and unpaid interest, fees and charges
thereon and to pay all Obligations as and when due in accordance with this
Agreement.

 

2.2 Availability and Repayment or Conversion of the Loans.

 

(a) Availability.

 

(i) Subject to the terms and conditions of this Agreement, each Lender agrees,
severally and not jointly, to make to Borrowers an advance on the Closing Date
in a principal amount equal to its First Tranche Term Loan Commitment (the
“First Tranche Term Loans”). Lenders’ commitments to make the First Tranche Term
Loans shall terminate upon the funding of the First Tranche Term Loans on the
Closing Date.

 

(ii) Subject to achievement of the Lenabasum Phase 3 Milestone and the terms and
conditions of this Agreement, each Lender agrees, severally and not jointly, to
make to Borrowers an additional advance during the Second Tranche Availability
Period in a principal amount equal to its Second Tranche Term Loan Commitment
(the “Second Tranche Term Loans”). Lenders’ commitments to make the Second
Tranche Term Loans shall terminate upon the earlier of (i) the end of the Second
Tranche Availability Period, and (ii) the date the Second Tranche Term Loans
have been funded.

 

   

 

 

(iii) Subject to achievement of the Lenabasum Approval Milestone and the terms
and conditions of this Agreement, each Lender agrees, severally and not jointly,
to make to Borrowers an additional advance during the Third Tranche Availability
Period in a principal amount equal to its Third Tranche Term Loan Commitment
(the “Third Tranche Term Loans”, and together with the First Tranche Term Loan,
and the Second Tranche Term Loan, collectively, the “Term Loans”, and each, a
“Term Loan”). Lenders’ commitment to make the Third Tranche Term Loans shall
terminate upon the earlier of (i) the end of the Third Tranche Availability
Period, and (ii) the date that Third Tranche Term Loans have been funded.

 

Borrowers shall use the proceeds of the Term Loans for working capital. Once
repaid, the Term Loans may not be reborrowed. For the avoidance of doubt, other
than the incurrence of the First Tranche Term Loans on the Closing Date,
Borrowers are not under any obligation to request or borrow any other Term Loans
from Lenders.

 

(b) Repayment. Commencing on the Amortization Date, and continuing thereafter on
each Payment Date through the Term Loan Maturity Date, Borrowers shall make
consecutive monthly payments of equal principal and interest, which would fully
amortize the principal amount of the Term Loans and accrued interest thereon by
the Term Loan Maturity Date, provided that if the Applicable Rate is adjusted or
the Amortization Date is extended in accordance with its terms, the amortization
schedule and the required monthly installment shall be recalculated based on the
adjusted Applicable Rate and/or the adjusted number of Payment Dates from the
adjusted Amortization Date through the Term Loan Maturity Date. Any and all
unpaid Obligations, including principal and accrued and unpaid interest in
respect of the Term Loans, the fees pursuant to the Fee Letter and any other
fees and other sums due hereunder, if any, shall be due and payable in full on
the Term Loan Maturity Date. The Term Loans may only be prepaid in accordance
with Sections 2.2(c) or (d).

 

(c) Mandatory Prepayment Upon an Acceleration or Change of Control. If the Loans
are accelerated in accordance with the terms hereof following the occurrence and
during the continuance of an Event of Default or a Change of Control occurs,
Borrowers shall immediately pay to Administrative Agent, for the ratable benefit
of Lenders, an amount equal to the sum of:

 

(i) all outstanding principal plus accrued and unpaid interest thereon, plus

 

(ii) all amounts, if any, then due in accordance with the Fee Letter, plus

 

(iii) all other sums, if any, that shall have become due and payable, including,
if applicable, interest at the Default Rate with respect to any past due
amounts.

 

(d) Permitted Prepayment of Loans. Borrowers shall have the option to prepay
all, but not less than all, of the Loans, provided Borrowers provide written
notice to Administrative Agent of its election to prepay the Loans at least
thirty (30) days prior to such prepayment, and pay, on the date of such
prepayment, to Administrative Agent, for the ratable benefit of the Lenders, an
amount equal to the sum of:

 

(i) all outstanding principal plus accrued and unpaid interest thereon, plus

 

(ii) all amounts then due in accordance with the Fee Letter, plus

 

(iii) all other sums, if any, that shall have become due and payable, including
interest at the Default Rate with respect to any past due amounts.

 

2

 

 

(e) Conversion at Lenders’ Election.

 

(i) Conversion Election. Lenders may jointly elect at any time and from time to
time after the Closing Date prior to the payment in full of the Loans to convert
any portion of the principal amount of the Loans then outstanding in a minimum
amount of $500,000 (the “Conversion Amount”) into shares of Common Stock
(“Conversion Shares”) at the Conversion Price pursuant to a Conversion Election
Notice, to be delivered at the direction of Lenders by the Administrative Agent
to Borrower Representative, provided that (1) the aggregate principal amount
converted to Common Stock in accordance with this Section 2.2(e) shall not
exceed $5,000,000 and (2) each converting Lender has completed and delivered to
Parent an accredited investor questionnaire in the form attached hereto as Annex
B to Schedule 4. A Conversion Election Notice, once delivered, shall be
irrevocable unless otherwise agreed in writing by Borrower Representative. On
the third trading day after a Conversion Election Notice has been duly delivered
in accordance with the foregoing, Parent shall credit to each Designated Holder
a number of Conversion Shares equal to (x) the Conversion Amount indicated in
the applicable Conversion Election Notice divided by (y) Conversion Price. For
the avoidance of doubt, no premium or penalty shall apply to principal amounts
converted pursuant to this Section 2.2(e).

 

(ii) Reservation of Shares. Parent shall reserve from its duly authorized
capital stock not less than the number of shares of Common Stock that may be
issuable pursuant to this Section 2.2(e). Upon issuance of Conversion Shares
pursuant to this Section 2.2(e), such shares shall be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens
and charges with respect to the issue thereof, and, following the Effective
Time, shall be free of any restrictions on transfer (including any volume
limitation) under Federal or state securities laws, pursuant to Rule 144 under
the Securities Act or, subject to Suspension Periods (as defined on Schedule 4),
an effective registration statement and will not contain or be subject to a
legend or stop transfer order restricting the resale or transferability of
thereof.

 

(iii) Rule 144. With a view to making available to Designated Holders the
benefits of Rule 144 (or its successor rule) to sell shares of Common Stock
issued pursuant to a Conversion Election Notice to the public without
registration, Borrower Representative covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until six (6) months after such date as all of Conversion Shares issued may
be sold without restriction by Designated Holders pursuant to Rule 144 or any
other rule of similar effect; and (ii) file with the SEC in a timely manner (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports and other documents required of Borrower Representative
under Section 13 or 15(d) of the 1934 Act.

 

(iv) Registration Rights. In connection with the option to convert in accordance
with this Section 2.2(e), Parent hereby grants to each Designated Holder
registration rights on the terms set forth on Schedule 4.

 

(v) Authorization. For so long as Designated Holders hold any shares of Common
Stock issued pursuant to this Section 2.2(e), Parent shall maintain the Common
Stock’s authorization for listing on the NASDAQ Global Select Market, the NASDAQ
Global Market or the NASDAQ Capital Market (or on another national securities
exchange) and Parent shall not take any action which would reasonably be
expected to result in the delisting or suspension of the Common Stock on such
national securities exchange on which the Common Stock is listed.
Notwithstanding the foregoing, Parent and Borrower Representative and any of
their Subsidiaries may enter into any Change of Control transaction that results
in the delisting of the Common Stock from any such national securities exchange,
subject to mandatory prepayment in accordance with Section 2.2(c).

 

(vi) Limitations on Conversion.

 

(1) Beneficial Ownership. Notwithstanding anything herein to the contrary,
Parent shall not issue a number of Conversion Shares pursuant to this Section
2.2(e) to the extent that, upon such issuance, the number of shares of Common
Stock then beneficially owned by each Designated Holder and its Affiliates and
any group of other persons or entities whose beneficial ownership of Common
Stock would be aggregated with such Designated Holder’s for purposes of Section
13(d) of the Exchange Act would exceed 9.985% of the total number of shares of
Common Stock then issued and outstanding (the “9.985% Cap”); provided that the
9.985% Cap shall only apply to the extent that the Common Stock is deemed to
constitute an “equity security” pursuant to Rule 13d-1(i) promulgated under the
Exchange Act.

 

(2) Principal Market Regulation. Parent shall not issue a number of Conversion
Shares pursuant to this Section 2.2(e), if the issuance of such shares together
with any previously issued Conversion Shares and shares of Common Stock pursuant
to exercise of the Warrant, would result in the issuance of more than 19.99% of
the Common Stock outstanding as of the date of this Agreement.

 

3

 

 

(3) Beneficial Ownership Determination. For purposes of this Section 2.2(e),
“group” has the meaning set forth in Section 13(d) of the Exchange Act and
applicable regulations of the SEC, and the percentage held by each Designated
Holder shall be determined in a manner consistent with the provisions of Section
13(d) of the Exchange Act. Upon the written request of Administrative Agent,
Parent shall, within two (2) trading days, confirm to the Administrative Agent
the number of shares of Common Stock then outstanding. As used herein,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act.

 

2.3 Payment of Interest.

 

(a) Interest Rate. Subject to Section 2.3(b), the outstanding principal amount
of the Loans shall accrue interest from and after its Funding Date, at the
Applicable Rate, and Borrowers shall pay such interest monthly in arrears on
each Payment Date commencing on September 1, 2020.

 

(b) Default Rate. Upon the occurrence and during the continuance of an Event of
Default, at the option of Administrative Agent following notice thereof to
Borrower Representative, (i) Obligations shall bear interest at a rate per annum
which is five percentage points (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”) and (ii) fees and expenses which are
required to be paid by Borrowers pursuant to the Loan Documents (including,
without limitation, Lender Expenses) but are not paid when due shall bear
interest until paid at a rate equal to the highest rate applicable to the
Obligations. Payment or acceptance of the increased interest rate provided in
this Section 2.3(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies pursuant to the Loan Documents. Each Borrower agrees that
interest at the Default Rate is a reasonable calculation of Lenders’ lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an Event of Default.

 

(c) Payment; Interest Computation. Interest is payable monthly in arrears on the
Payment Date of the following month and shall be computed on the basis of a
360-day year for the actual number of days elapsed. In computing interest,
(i) all payments received after 3:00 p.m. Eastern Time on any day shall be
deemed received at the opening of business on the next Business Day, and
(ii) the date of the making of any Loan shall be included and the date of
payment shall be excluded. Changes to the Applicable Rate based on changes to
the Prime Rate, shall be effective as of the date, and to the extent, of such
change.

 

(d) Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that a Borrower has actually paid to or for the benefit of Lenders an amount of
interest in excess of the amount that would have been payable if all of the
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrowers shall be applied as follows: first,
to the payment of principal outstanding in respect of the Loans; second, after
all principal is repaid, to the payment of accrued interest, third, to the
payment of Lender Expenses and any other Obligations; and fourth, after all
Obligations are repaid, the excess (if any) shall be refunded to Borrowers or
paid to whomsoever may be legally entitled thereto, provided that amounts
payable to Lenders, shall be paid ratably.

 

2.4 Fees and Charges. Borrowers shall pay to Administrative Agent, for the
ratable benefit of Lenders:

 

(a) Fees. The fees and charges as and when due in accordance with the Fee
Letter; and

 

(b) Lender Expenses. All Lender Expenses (including reasonable and documented
out-of-pocket attorneys’ fees and expenses for documentation and negotiation of
this Agreement and the other Loan Documents) incurred through and after the
Closing Date, when due (or, if no stated due date, within three (3) Business
Days after demand by Administrative Agent); and subject to offset of the deposit
paid prior to the Closing Date and certain limitations, in each case, as set
forth in the Fee Letter.

 

4

 

 

2.5 Payments; Application of Payments; Automatic Payment Authorization;
Withholding.

 

(a) All payments to be made by Borrowers under any Loan Document, including
payments of principal and interest and all fees, charges, expenses, indemnities
and reimbursements, shall be made in immediately available funds in Dollars,
without setoff, recoupment or counterclaim, before 3:00 p.m. Eastern Time on the
date when due. Payments of principal and/or interest received after 3:00 p.m.
Eastern Time shall be considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

(b) No Borrower shall have a right to specify the order or the loan accounts to
which a Lender shall allocate or apply any payments made by a Borrower to or for
the benefit of such Lender or otherwise received by such Lender under this
Agreement when any such allocation or application is not expressly specified
elsewhere in this Agreement.

 

(c) Administrative Agent, on behalf of Lenders, may initiate debit entries to
any Deposit Accounts as authorized on the Automatic Payment Authorization for
principal and interest payments or any other Obligations when due; provided,
however, that so long as no Event of Default has occurred and is continuing,
Administrative Agent shall provide Borrower Representative with prior written
notice before debiting Borrowers’ deposit accounts for amounts other than
principal, interest and payments of regularly scheduled fees. These debits shall
not constitute a set-off. If the ACH payment arrangement is terminated for any
reason, Borrowers shall make all payments due hereunder at the applicable
address specified in Section 10, or as otherwise notified by Administrative
Agent in writing.

 

(d) Borrowers, Administrative Agent, Collateral Trustee and each Lender hereby
agree to the terms and conditions set forth on Schedule 3 hereto.

 

2.6 Promissory Notes. Borrowers agree that: (a) upon written notice by or on
behalf of any Lender to Borrowers that a promissory note or other evidence of
indebtedness is requested by such Lender to evidence the Loans and other
Obligations owing or payable to, or to be made by, such Lender, Borrowers shall
promptly (and in any event within three (3) Business Days of any such request)
execute and deliver to such Lender an appropriate promissory note, in
substantially the form attached hereto as Exhibit G, and (b) upon any Lender’s
written request, and in any event within three (3) Business Days of any such
request, Borrowers shall execute and deliver to such Lender new notes and/or
divide the notes in exchange for then existing notes in such smaller amounts or
denominations as such Lender shall specify in its sole and absolute discretion;
provided, that the aggregate principal amount of such new notes shall not exceed
the aggregate outstanding principal amount of the applicable Loans made by such
Lender; provided, further, that such promissory notes that are to be replaced
shall then be deemed no longer outstanding hereunder and replaced by such new
notes and returned to Borrowers promptly following such Lender’s receipt of the
replacement notes. Regardless whether or not any such promissory notes are
issued, this Agreement shall evidence the Loans and other Obligations owing or
payable by Borrowers to each Lender.

 

3. CONDITIONS OF LOANS

 

3.1 Conditions Precedent to Initial Loan. Each Lender’s obligation to make the
initial Loan is subject to the condition precedent that Administrative Agent
shall have received, in form and substance satisfactory to Administrative Agent,
such documents, and completion of such other matters, as Administrative Agent
may reasonably deem necessary or appropriate, including, without limitation:

 

(a) duly executed signatures to this Agreement;

 

(b) duly executed signatures to the Warrant;

 

(c) duly executed signatures to the Fee Letter;

 

(d) duly executed signatures to the Account Control Agreement(s) required under
Section 6.6(b);

 

5

 

 

(e) a certificate of each Loan Party, duly executed by a Responsible Officer,
certifying and attaching (i) the Operating Documents, (ii) resolutions duly
approved by the Board, (iii) any resolutions, consent or waiver duly approved by
the requisite holders of each Loan Party’s Equity Interests, if applicable (or
certifying that no such resolutions, consent or waiver is required), and (iv) a
schedule of incumbency;

 

(f) the Perfection Certificate of Borrower Representative, together with the
duly executed signature thereto;

 

(g) evidence satisfactory to Administrative Agent, that the insurance policies
and endorsements required by Section 6.5 are in full force and effect;

 

(h) a legal opinion of counsel to the Loan Parties;

 

(i) the original stock certificates representing any Shares, if any, together
with a stock power or other appropriate instrument of transfer, duly executed by
the holder of record of such Shares and in blank; and

 

(j) payment of the fees in accordance with the Fee Letter and Lender Expenses
then due as specified in Section 2.4(a), subject to application of the deposit
in accordance with the Fee Letter.

 

3.2 Conditions Precedent to all Loans. Each Lender’s obligations to make each
Loan is subject to the following conditions precedent:

 

(a) except for the First Tranche Term Loan, timely receipt of an executed Loan
Request by Administrative Agent (whereupon Administrative Agent shall promptly
deliver a copy of such Loan Request to each applicable Lender);

 

(b) the representations and warranties in this Agreement and the other Loan
Documents made by the Loan Parties shall be true, accurate, and complete in all
material respects on the date of the Loan Request and on the Funding Date of
each Loan; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c) no Default or Event of Default shall have occurred and be continuing or
result from the Loan; and

 

(d) there has not been any event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect, or any material
adverse deviation by Borrowers from the most recent financial and financing plan
of Borrowers presented to and accepted by Administrative Agent, as reasonably
determined by Administrative Agent in its good faith business judgment.

 

3.3 Covenant to Deliver.

 

(a) Loan Parties agree to deliver to Administrative Agent each item required to
be delivered to Administrative Agent under this Agreement as a condition
precedent to any Loan. Loan Parties expressly agree that a Loan made prior to
the receipt by Administrative Agent of any such item shall not constitute a
waiver by Administrative Agent of a Borrower’s obligation to deliver such item,
and the making of any Loan in the absence of a required item shall be in
Administrative Agent’s sole discretion.

 

(b) Loan Parties agree to deliver the items set forth on Schedule 2 hereto
within the timeframe set forth therein (or by such other date as Administrative
Agent may approve in writing), in each case, in form and substance reasonably
acceptable to Administrative Agent.

 

3.4 Procedures for Borrowing. Other than for the First Tranche Term Loans, to
obtain a Loan, Borrower Representative shall deliver a completed Loan Request to
Administrative Agent (which may be delivered by email) no later than 3:00 p.m.
Eastern Time, ten (10) Business Days prior to the date such Loan is requested to
be made. On the Funding Date, each applicable Lender shall fund the applicable
Loan in the manner requested by the Loan Request, provided that each of the
conditions precedent to such Loan is satisfied.

 

6

 

 

4. CREATION OF SECURITY INTEREST

 

4.1 Grant of Security Interest. Each Loan Party hereby grants to Collateral
Trustee, for the ratable benefit of Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Collateral Trustee, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. If this Agreement is terminated, Collateral Trustee’s Lien in the
Collateral shall continue until the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted or is known
to exist) are repaid in full in cash.

 

4.2 Priority of Security Interest. Each Loan Party represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens). If a Loan Party shall acquire a commercial
tort claim with a potential recovery in excess of $500,000, such Loan Party
shall promptly notify Administrative Agent in writing and deliver such other
information and documents as Administrative Agent may reasonably require to take
any further action necessary or advisable to perfect Collateral Trustee’s Lien
in such commercial tort claim. If a Loan Party shall acquire any instrument with
a value in excess of $500,000, such Loan Party shall promptly notify
Administrative Agent and deliver the same in original to the Collateral Trustee
together with an allonge or other appropriate instrument of transfer and any
necessary endorsement, all in form reasonably satisfactory to Administrative
Agent.

 

4.3 Authorization to File Financing Statements. Each Loan Party hereby
authorizes Collateral Trustee or its designee (or the Administrative Agent, on
behalf of the Collateral Trustee) to file at any time financing statements,
continuation statements and amendments thereto with all appropriate
jurisdictions to perfect or protect Collateral Trustee’s interest or rights
hereunder.

 

4.4 Pledge of Collateral. Each Loan Party hereby pledges, assigns as collateral
and grants to Collateral Trustee a security interest in the Shares, together
with all proceeds and substitutions thereof, all cash, stock and other moneys
and property paid thereon, all rights to subscribe for securities declared or
granted in connection therewith, and all other cash and noncash proceeds of the
foregoing, as security for the performance of the Obligations. On the Closing
Date or to the extent any Shares pledged hereunder from time to time are or
become certificated and either (i) represent Equity Interests of a Subsidiary or
(ii) have a value in excess of $500,000, such certificate or certificates shall
be delivered to Collateral Trustee, accompanied by a stock power or other
appropriate instrument of assignment duly executed in blank. To the extent
required by the terms and conditions governing the Equity Interests in which a
Loan Party has an interest, such Loan Party shall cause the books of each Person
whose Equity Interests are part of the Collateral and any transfer agent to
reflect the pledge of the Equity Interests. Upon the occurrence and during the
continuation of an Event of Default hereunder, Collateral Trustee may effect the
transfer of any securities included in the Collateral (including but not limited
to the Equity Interests) into the name of Collateral Trustee and cause new
certificates representing such securities to be issued in the name of Collateral
Trustee or its transferee. Each Loan Party will execute and deliver such
documents, and take or cause to be taken such actions, as Administrative Agent
may reasonably request to perfect or continue the perfection of Collateral
Trustee’s security interest in the Equity Interests. Each Loan Party shall be
entitled to exercise any voting rights with respect to the Equity Interests in
which it has an interest and to give consents, waivers and ratifications in
respect thereof, unless following an Event of Default, Collateral Trustee shall
have given notice to Borrower Representative suspending such rights, provided
that: no such notice shall be required if a Loan Party has commenced an
Insolvency Proceeding and, in any event, no vote shall be cast or consent,
waiver or ratification given or action taken which would be inconsistent with
any of the terms of this Agreement or which would constitute or create any
violation of any of such terms. All such rights to vote and give consents,
waivers and ratifications shall terminate upon the occurrence and during the
continuation of an Event of Default.

 

7

 

 

5. REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants as follows:

 

5.1 Due Organization, Authorization; Power and Authority.

 

(a) Each Loan Party and each of its Subsidiaries are duly existing and in good
standing as a Registered Organization in their respective jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any other jurisdiction in which the conduct of their respective business or
ownership of property require that they be qualified except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect. In
connection with this Agreement, Borrower Representative has delivered to
Administrative Agent a completed certificate signed by Borrower Representative
entitled “Perfection Certificate”. Except to the extent Borrower Representative
has provided notice of a legal name change in accordance with Section 7.2,
(i) each Loan Party’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (ii) each Loan Party is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (iii) the Perfection Certificate accurately sets forth
each Loan Party’s organizational identification number or accurately states that
such Loan Party has none; (iv) the Perfection Certificate accurately sets forth
each Loan Party’s place of business, or, if more than one, its chief executive
office as well as such Loan Party’s mailing address (if different than its chief
executive office); (v) except as set forth in the Perfection Certificate, each
Loan Party (and each of its predecessors) has not, in the past five (5) years,
changed its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (vi) as of the date
hereof, all other information set forth on the Perfection Certificate pertaining
to each Loan Party and each of its Subsidiaries is accurate and complete in all
material respects (it being understood and agreed that each Loan Party may from
time to time update certain information in the Perfection Certificate after the
Closing Date to the extent the change does not arise from an action, event or
circumstance restricted by one or more specific provisions in this Agreement).

 

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized, and do not (i)
conflict with such Loan Party’s Operating Documents or other organizational
documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict or violate any
material applicable order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority by which such Loan Party or any of its
Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect), or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
such Loan Party is bound. No Loan Party is in default under any agreement to
which it is a party or by which it is bound in which the default would
reasonably be expected to have a Material Adverse Effect.

 

5.2 Collateral.

 

(a) Each Loan Party has good title to or a valid leasehold interest in, rights
in, and the power to transfer each item of the Collateral upon which it purports
to grant a Lien hereunder, free and clear of any and all Liens except Permitted
Liens.

 

(b) Except for the Collateral Accounts described in the Perfection Certificate
or in a notice timely delivered pursuant to Section 6.6, no Loan Party has any
Collateral Accounts at or with any bank, broker or other financial institution,
and each Loan Party has taken such actions as are necessary to give Collateral
Trustee a perfected security interest therein as required pursuant to the terms
of Section 6.6(b). To the knowledge of Borrower, the Accounts, if any, are bona
fide, existing obligations of the Account Debtors.

 

(c) The Collateral is located only at the locations identified in the Perfection
Certificate and other Permitted Locations. The Collateral is not in the
possession of any third party bailee (such as a warehouse) except as otherwise
provided in the Perfection Certificate or as disclosed in writing pursuant to
Section 6.12.

 

8

 

 

(d) Each Loan Party is the sole owner of the material Intellectual Property
which it owns or purports to own except for (i) licenses constituting “Permitted
Transfers”, (ii) open-source software, (iii) over-the-counter software that is
commercially available to the public, (iv) material Intellectual Property
licensed to such Loan Party and noted on the Perfection Certificate or as
disclosed pursuant to Section 6.7(b), (v) Intellectual Property that is co-owned
by a Loan Party and a collaboration partner, and (vi) immaterial Intellectual
Property licensed to such Loan Party. Each Patent (other than patent
applications) which it owns, co-owns or purports to own and which is material to
such Loan Party’s business is, to the knowledge of the Loan Parties, valid and
enforceable, and no part of the Intellectual Property which a Loan Party owns or
purports to own and which is material to the Loan Parties’ business has, to the
knowledge of the Loan Parties, been judged invalid or unenforceable, in whole or
in part. To the knowledge of the Loan Parties, no claim has been made that any
part of the Intellectual Property violates the rights of any third party except
to the extent such claim would not reasonably be expected to have a Material
Adverse Effect. Except as noted on the Perfection Certificate or as disclosed
pursuant to Section 6.7(b), no Loan Party is a party to, nor is it bound by, any
Restricted License. No Subsidiary which is not a Loan Party owns any
Intellectual Property, which, if not owned by Loan Parties and their
Subsidiaries would reasonably be expected to have a Material Adverse Effect.

 

5.3 Accounts; Material Agreements. To the knowledge of Borrower, the Accounts,
if any, are bona fide existing obligations. The property or services giving rise
to such Accounts have been delivered or rendered. The licenses and agreements to
which any Loan Party or any of its Subsidiaries is a party are in full force and
effect and no Loan Party is in material breach with respect thereto, except to
the extent of any such licenses and agreements, the failure of which to maintain
would not reasonably be expected to result in a Material Adverse Effect.

 

5.4 Litigation and Proceedings. Except as set forth in the Perfection
Certificate or as disclosed in writing pursuant to Section 6.2, there are no
actions, suits, litigations or proceedings, at law or in equity, pending, or, to
the knowledge of any Responsible Officer, threatened in writing, by or against
any Loan Party or any of its Subsidiaries, officers or directors involving more
than, individually or in the aggregate for all related proceedings, $500,000 or
in which any adverse decision has had or would reasonably be expected to have a
Material Adverse Effect.

 

5.5 Financial Statements; Financial Condition. All consolidated and
consolidating (if any) financial statements for the Loan Parties and each of
their Subsidiaries delivered to Administrative Agent fairly present in all
material respects the consolidated and consolidating (if any) financial
condition and results of operations of the Loan Parties and each of their
Subsidiaries as of the respective dates and for the respective periods then
ended in accordance with GAAP, and there are no material liabilities (including
any contingent liabilities) which are not reflected in such financial
statements. There has not been any material deterioration in the consolidated
and consolidating financial condition of the Loan Parties and each of its
Subsidiaries or the Collateral since the date of the most recent financial
statements submitted to Administrative Agent.

 

5.6 Solvency. The fair salable value of the assets (including goodwill minus
disposition costs) of the Loan Parties and each of their Subsidiaries, on a
consolidated basis, exceeds the fair value of liabilities of the Loan Parties’
and each of their Subsidiaries, on a consolidated basis; no Loan Party is left
with unreasonably small capital after the transactions in this Agreement; and
the Loan Parties and their Subsidiaries, on a consolidated basis, are able to
pay their debts (including trade debts) as they mature.

 

5.7 Consents; Approvals. Each Loan Party and each of its Subsidiaries have
obtained all third party consents, approvals, waivers, made all declarations or
filings with, given all notices to, and obtained all consents, licenses, permits
or other approvals from all Governmental Authorities that are necessary (i) to
enter into the Loan Documents and consummate the transactions contemplated
thereby, and (ii) to continue their respective businesses as currently
conducted, except (with respect to this clause (ii)) where failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

 

5.8 Subsidiaries; Investments. No Loan Party has any Subsidiaries, except as
noted on the Perfection Certificate or as disclosed to Administrative Agent
pursuant to Section 6.11 below. No Loan Party owns any stock, partnership, or
other ownership interest or other Equity Interests except for Permitted
Investments.

 

9

 

 

5.9 Tax Returns and Payments. Each Loan Party and each of its Subsidiaries have
timely filed or caused to be filed all required federal income tax returns and
material foreign, state and local tax returns and reports (or appropriate
extensions therefor), and such Loan Party and each of its Subsidiaries has
timely paid or caused to be paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by such Loan Party or such
Subsidiary, as applicable, except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed $25,000. No Loan Party is aware of any
claims or adjustments proposed for any prior tax years of such Loan Party or any
of its Subsidiaries which would reasonably be expected to result in a material
amount of additional taxes becoming due and payable by such Loan Party or
Subsidiary.

 

5.10 Shares. Such Loan Party has full power and authority to create a first lien
on the Shares and no disability or contractual obligation exists that would
prohibit such Loan Party from pledging the Shares pursuant to this Agreement.
There are no subscriptions, warrants, rights of first refusal or other
restrictions on transfer relative to, or options exercisable with respect to the
Shares. The Shares have been and will be duly authorized and validly issued, and
are fully paid and non-assessable. The Shares are not the subject of any present
or threatened suit, action, arbitration, administrative or other proceeding, and
such Loan Party knows of no reasonable grounds for the institution of any such
proceedings.

 

5.11 Compliance with Laws.

 

(a) No Loan Party or Subsidiary of a Loan Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940 as amended.

 

(b) No Loan Party or Subsidiary of a Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). None of the proceeds of the Loans or other extensions of
credit under this Agreement have been (or will be) used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose which might cause any of the
Loans or other extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board.

 

(c) No Loan Party has taken or permitted to be taken any action which might
cause any Loan Document to which it is a party to violate any regulation of the
Federal Reserve Board. Neither the making of the Loans hereunder nor Borrowers’
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. No Loan Party, nor any of its
Subsidiaries, nor any Affiliate of any Loan Party or of any Subsidiary, nor any
controlling holder of Equity Interests of any of the foregoing (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control of the United States
Department of Treasury (“OFAC”) or in Section 1 of the Anti-Terrorism Order or
similar sanctions laws of any other Governmental Authority including of any
other applicable jurisdiction, (ii) is a citizen or resident of any country that
is subject to embargo or trade sanctions enforced by OFAC, (iii) is, or will
become, a Person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of the Anti-Terrorism Order, or (iv) engages in
any dealings or transactions, or is otherwise associated, with any such Person.

 

(d) Each Loan Party and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act. No part of the proceeds from the Loans made
hereunder has been (or will be) used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

(e) No Reportable Event or Prohibited Transaction, as defined in ERISA has
occurred or is reasonably expected to occur, and no Loan Party has failed to
meet the minimum funding requirements of ERISA. No Loan Party has violated any
applicable environmental laws in any material respect, maintains any properties
or assets which have been designated in any manner pursuant to any environmental
protection statute as a hazardous materials disposal site, or has received any
notice, summons, citation or directive from the Environmental Protection Agency
or any other similar Governmental Authority.

 

10

 

 

5.12 Products. A complete and accurate list of the Products, is set forth on the
Perfection Certificate, as updated from time to time pursuant to the Compliance
Certificate. The Loan Parties and each of their respective Subsidiaries hold all
material required Governmental Approvals required for the testing,
manufacturing, marketing or sale of the Products, a list of which is set forth
on the Perfection Certificate, and all such material Governmental Approvals are
in full force and effect. There are no proceedings in progress, pending or, to
such Loan Party’s knowledge, threatened, that may result in revocation,
cancellation, suspension, rescission or any adverse modification of any such
material Governmental Approval which would reasonably be expected to result in a
Material Adverse Effect, nor, to the best of the knowledge, information and
belief of such Loan Party, after due inquiry, are there any facts upon which
proceedings would reasonably be based. Without limitation of the foregoing:

 

(a) With respect to any Product being tested or manufactured, each Loan Party
and each of its Subsidiary has received, and such Product is the subject of, all
material Governmental Approvals needed in connection with the testing or
manufacture of such Product as such testing is currently being conducted by or
on behalf of a Loan Party or any of its Subsidiaries, and neither any Loan Party
nor any of its Subsidiaries has received any notice from any applicable
Governmental Authority, that such Governmental Authority is conducting an
investigation or review of (i) any Loan Party’s or any of its Subsidiary’s
manufacturing facilities and processes for such Product which have disclosed any
material deficiencies or violations of any Requirement of Law or the
Governmental Approvals related to the manufacture of such Product, or (ii) any
such Governmental Approval or that any such Governmental Approval has been
revoked or withdrawn, nor has any such Governmental Authority issued any order
or recommendation stating that the development, testing and/or manufacturing of
such Product should cease, in each case, which would reasonably be expected to
result in a Material Adverse Effect.

 

(b) With respect to any Product marketed or sold by a Loan Party or any of its
Subsidiaries, such Loan Party or such Subsidiary, as applicable, has received,
and such Product is the subject of, all material Governmental Approvals needed
in connection with the marketing and sales of such Product as currently being
marketed or sold, and no Loan Party nor any of its Subsidiary has received any
notice from any applicable Governmental Authority, that such material
Governmental Authority is conducting an investigation or review of any such
Governmental Approval or approval or that any such Governmental Approval has
been revoked or withdrawn, nor has any such Governmental Authority issued any
order or recommendation stating that such marketing or sales of such Product
cease or that such Product be withdrawn from the marketplace, in each case,
which would reasonably be expected to have a Material Adverse Effect;

 

(c) There have been no adverse clinical test results in connection with a
Product which have or would reasonably be expected to have a Material Adverse
Effect; and

 

(d) There have been no Product recalls or voluntary Product withdrawals from any
market, in each case, which would reasonably be expected to have a Material
Adverse Effect.

 

5.13 Royalty and Milestone Payments. As of the date of this Agreement, except as
set forth on Schedule 5, no Loan Party is obligated to make Royalty and
Milestone Payments in excess of $250,000 in the aggregate per fiscal year.

 

5.14 Full Disclosure. No written representation, warranty or other statement of
a Loan Party or any of its Subsidiaries in any certificate or written statement
delivered by or on behalf of a Loan Party or any of its Subsidiaries to
Administrative Agent or any Lender in connection with this Agreement, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or written statements not
materially misleading in light of the circumstances under which they were made
(it being recognized that the projections and forecasts provided by any Loan
Party in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).

 

11

 

 

6. AFFIRMATIVE COVENANTS

 

Each Loan Party shall, and shall cause each other Loan Party to, do all of the
following:

 

6.1 Government Compliance. Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a Material Adverse Effect; comply, and
cause each Subsidiary to comply, with all laws, ordinances and regulations to
which it is subject except where a failure to do so would not reasonably be
expected to have a Material Adverse Effect; obtain all of the material
Governmental Approvals required in connection with such Loan Party’s business
(in each case, the failure of which to obtain, would reasonably be expected to
have a Material Adverse Effect) and for the performance by each Loan Party of
its obligations under the Loan Documents to which it is a party and the grant of
a security interest in accordance therewith, and comply with all terms and
conditions with respect to such Governmental Approvals.

 

6.2 Financial Statements, Reports, Certificates. Provide Administrative Agent
with the following:

 

(a) Monthly Financial Statements. Within thirty (30) days after the last day of
each month, a company prepared consolidated and consolidating balance sheet,
income statement and statement of cash flows covering the Loan Parties and each
of their Subsidiaries’ operations for such month, in form acceptable to
Administrative Agent, certified by a Responsible Officer as having been prepared
in accordance with GAAP, consistently applied, except for the absence of
footnotes, and subject to normal year-end adjustments.

 

(b) Quarterly Financial Statements. Within forty-five (45) days after the last
day of each fiscal quarter, a company prepared consolidated and consolidating
balance sheet, income statement and statement of cash flows covering the Loan
Parties and each of their Subsidiaries’ operations for such fiscal quarter, in a
form reasonably acceptable to Administrative Agent, certified by a Responsible
Officer as having been prepared in accordance with GAAP, consistently applied,
except for the absence of footnotes, and subject to normal year-end adjustments.

 

(c) Compliance Certificates. Together with the monthly financial statements, a
duly completed Compliance Certificate signed by a Responsible Officer.

 

(d) Annual Operating Budget and Financial Projections. Within sixty (60) days
after the end of each fiscal year of Parent (and within five (5) days of any
material modification thereto), an annual operating budget for the upcoming
fiscal year of Parent, together with any related business forecasts used in the
preparation thereof, provided that such operating budget and forecasts shall be
in substantially the same format as the budget and forecasts delivered as of the
Closing Date.

 

(e) Annual Audited Financial Statements. As soon as available, but no later than
ninety (90) days after the last day of Parent’s fiscal year (or such earlier
date that Parent is required to file annual audited financial statements with
the SEC), audited consolidated financial statements prepared in accordance with
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Administrative Agent, provided that the inclusion of
explanatory language casting doubt on Parent’s ability to continue as a going
concern due to the need to raise additional financing or refinance Indebtedness
shall not cause such financial statements to be considered “qualified” for
purposes of this subsection (e).

 

(f) Other Statements. Within five (5) Business Days following delivery, copies
of all statements, reports and notices generally made available to all holders
of Subordinated Debt or of any Permitted Royalty and Revenue Interest Financing;
provided, however, the foregoing may be subject to exclusions and redactions as
necessary in order to (A) preserve the confidentiality of highly sensitive
proprietary information, or (B) prevent impairment of the attorney client
privilege with respect to pending or threatened litigation.

 

(g) SEC Filings. Within five (5) Business Days following filing, copies of all
periodic and other reports, proxy statements and other materials filed by Parent
with the Securities and Exchange Commission. Documents required to be delivered
pursuant to the terms of this Agreement, including but not limited to Sections
6.2(a), (c) and (e) (to the extent and such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Parent posts such documents or a link thereto on Parent’s
website, subject to notification of the filing on the then-next Compliance
Certificate.

 

12

 

 

(h) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against any Loan Party or any of its Subsidiaries that
could result in damages or costs to any Loan Party or any of its Subsidiaries,
individually or in the aggregate for all related proceedings, of $500,000 or
more, or of any Loan Party or any of its Subsidiaries taking or threatening
legal action against any third person with respect to a material claim, and with
respect to any pending action or threatened action, a prompt report of any
material development with respect thereto.

 

(i) Board Materials. At the same time and in the same manner as it gives to the
members of Parent’s Board or any committee or subcommittee thereof, copies of
all materials that Parent provides to its Board or such committee or
subcommittee in connection with meetings thereof, including any reports with
respect to Loan Parties’ operations or performance, and promptly after such
Board approval thereof, minutes of such meetings; provided, however, the
foregoing may be subject to such exclusions and redactions as necessary in order
to (A) preserve the confidentiality of highly sensitive proprietary information,
(B) prevent impairment of the attorney client privilege with respect to pending
or threatened litigation, or (C) prevent a conflict of interest between a Loan
Party and a Secured Party.

 

(j) Intellectual Property Report. Together with the Compliance Certificate
delivered at the end of each calendar quarter, a report in form reasonably
acceptable to Administrative Agent, listing any applications or registrations
that any Loan Party or any of its Subsidiaries has made or filed in respect of
any Patents, Copyrights or Trademarks and the status of any outstanding
applications or registrations, as well as any material change in any Loan Party
or any of its Subsidiaries’ Intellectual Property.

 

(k) Aging Reports; Other Reports and Information. Following commercialization of
any Product, together with the monthly financial reports, reports as to the
following, in form acceptable to Administrative Agent: accounts receivable and
accounts payable aging, and any other information related to the financial or
business condition of any Loan Party as and when reasonably requested by
Administrative Agent.

 

(l) Bank Account Statements. Together with the monthly financial statements
delivered in accordance with subsection (a) above, a copy of the most recent
account statement, with transaction detail, for each Deposit Account or
Securities Account of a Loan Party or any of its Subsidiaries, or within three
(3) Business Days, upon Administrative Agent’s request, evidence satisfactory to
Administrative Agent of the balance maintained in any such Deposit Account or
Securities Account.

 

(m) Product Related. Within five (5) Business Days of receipt, copies of all
material correspondence, reports, documents and other filings with any
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect.

 

(n) Royalty and Milestone Payments. Together with the Compliance Certificate
delivered March 30, June 30, September 30 and December 30 (or at other times, to
the extent permitted by clause (n) of the defined term “Permitted
Indebtedness”), an updated schedule of reasonably expected Royalty and Milestone
Payments, in substantially the same form as Schedule 5 hereto, to the extent any
material change thereto.

 

6.3 Inventory; Returns. Keep all Inventory in all material respects in good and
marketable condition, free from material defects except for Inventory for which
adequate reserves have been made, in all cases as to which Borrowers give prior
written notice. Returns and allowances between a Loan Party and its Account
Debtors shall follow such Loan Party’s customary practices as they exist at the
Closing Date or as is standard in the industry. Borrower Representative shall
promptly notify Administrative Agent of all returns, recoveries, disputes and
claims that involve more than $500,000.

 

13

 

 

6.4 Taxes; Pensions. Timely file, and cause each of its Subsidiaries to timely
file or cause to file, all required federal income tax returns and material
foreign, state and local tax returns and reports (or appropriate extensions
therefore) and timely pay, or make adequate provision for the payment of, and
require each of its Subsidiaries to timely pay, or make adequate provision for
the payment of, all foreign, federal, state and local Taxes, assessments,
deposits and contributions owed by such Loan Party and each of its Subsidiaries,
except for as otherwise permitted under the terms of Section 5.9, and shall
deliver to Administrative Agent, on demand, appropriate certificates attesting
to such payments, and pay all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms.

 

6.5 Insurance.

 

(a) Keep, and cause each Subsidiary to keep, its business and the Collateral
insured for risks and in amounts standard for companies in the Loan Parties’
industry and location. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of any Loan
Party, and in amounts that are reasonably satisfactory to Administrative Agent.

 

(b) Ensure that proceeds payable under any property policy with respect to
Collateral are, at Administrative Agent’s option, payable to Collateral Trustee,
for the ratable benefit of Lenders, on account of the Obligations; provided
that, notwithstanding the foregoing, Administrative Agent, Collateral Trustee
and Lenders hereby agree that, unless an Event of Default has occurred and is
continuing, (i) all proceeds payable under such insurance policies up to the
amount set forth in subsection (c) below shall be paid to the Loan Parties, (ii)
to the extent Collateral Trustee receives any proceeds under such insurance
policies up to the amount set forth in subsection (c) below per fiscal year,
Collateral Trustee shall turn over such proceeds to the Loan Parties, and (iii)
Collateral Trustee agrees that the Loan Parties shall have the sole and
exclusive right to adjust or settle any claims under such insurance policies. To
that end, all property policies shall have a lender’s loss payable endorsement
showing Collateral Trustee as lender loss payable, all liability policies shall
show, or have endorsements showing, Collateral Trustee as an additional insured,
in each case, in form reasonably satisfactory to Administrative Agent and as set
forth on Exhibit E.

 

(c) Notwithstanding the foregoing, (a) so long as no Event of Default has
occurred and is continuing, the Loan Parties shall have the option of applying
the net cash proceeds of any casualty policy up to $1,000,000, in the aggregate
per fiscal year, toward the prompt replacement or repair of destroyed or damaged
property, or otherwise to purchase property useful to the business in the
Ordinary Course of Business; provided that any such replaced or repaired
property (i) shall be of equal or like value as the replaced or repaired
Collateral and (ii) shall be Collateral in which Collateral Trustee has been
granted a first priority security interest and (b) after the occurrence and
during the continuation of an Event of Default, all such net cash proceeds
shall, at the option of Administrative Agent, be payable to Collateral Trustee,
for the ratable benefit of Lenders, on account of the Obligations.

 

(d) At Administrative Agent’s request, Borrower Representative shall deliver
certified copies of insurance policies and evidence of all premium payments.
Each provider of any such insurance required under this Section 6.5 shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to Collateral Trustee, that it will give Collateral
Trustee thirty (30) days prior written notice before any such policy or policies
shall be canceled (or ten (10) days’ notice for cancellation for non-payment of
premiums).

 

(e) If any Loan Party fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment upon
Administrative Agent’s request, Collateral Trustee may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies as Administrative Agent deems prudent or may
direct.

 

6.6 Deposit and Securities Accounts.

 

(a) Maintain Collateral Accounts only at the banks and other financial
institutions identified in the Perfection Certificate or as disclosed pursuant
to a notice timely delivered pursuant to subsection (b) below. Borrowers shall
further maintain an ACH payment structure in favor of Administrative Agent,
satisfactory to Administrative Agent.

 

14

 

 

(b) Provide Administrative Agent five (5) Business Days prior written notice
before establishing any Collateral Account at or with any bank, broker or other
financial institution, and upon opening such account, provide Administrative
Agent with a written notice identifying the name, address of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor. For each Collateral
Account that any Loan Party at any time maintains, Loan Parties shall cause the
applicable bank, broker or financial institution at or with which any Collateral
Account is maintained to execute and deliver an Account Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Collateral Trustee’s Lien in such Collateral Account in accordance with the
terms hereunder, provided that the foregoing requirement to maintain Account
Control Agreements shall not apply to any Excluded Account.

 

6.7 Intellectual Property.

 

(a) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its Intellectual Property material to its
business; promptly advise Administrative Agent in writing of material
infringements of such Intellectual Property or any other event that would
reasonably be expected to materially and adversely affect the value of its
Intellectual Property material to its business; not suffer any material claim of
infringement by another Person that would reasonably be expected to have a
Material Adverse Effect unless such claim is dismissed within thirty (30) days
from initiation thereof or Borrower Representative has demonstrated to
Administrative Agent’s satisfaction that such proceedings are without merit and
adequate reserves have been taken; and, except for Permitted Transfers, not
allow any Intellectual Property material to the Loan Parties’ business to be
abandoned, forfeited or dedicated to the public without Administrative Agent’s
written consent.

 

(b) Provide written notice to Administrative Agent as soon as practicable prior
to any Loan Party entering or becoming bound by any Restricted License, and,
with respect to any Restricted Licenses entered into after the Closing Date, use
commercially reasonable efforts to obtain, or cause such Loan Party to ensure
that such Restricted License can be sold together with the assets of such Loan
Party in a transaction resulting in a Change of Control, subject to customary
exclusions regarding transfers to competitors of the applicable licensor party
to such Restricted License.

 

6.8 Litigation Cooperation. From the Closing Date and continuing through the
termination of this Agreement, make available to Administrative Agent,
Collateral Trustee and any Lender, without expense to Administrative Agent,
Collateral Trustee or such Lender, as applicable, on reasonable prior notice and
at reasonable times and intervals, each Loan Party and its officers, employees
and agents and each Loan Party’s books and records, subject to any applicable
confidentiality obligations of Borrower, to the extent that Administrative
Agent, Collateral Trustee or such Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Administrative Agent, Collateral Trustee or such Lender with respect to any
Collateral or relating to such Loan Party.

 

6.9 Access to Collateral; Books and Records. Allow Administrative Agent,
Collateral Trustee, or its respective agents, to inspect the Collateral and
audit and copy such Loan Party’s Books in accordance with Section 6.13. Such
inspections or audits shall be conducted upon reasonable notice, during normal
business hours and no more often than once every twelve (12) months, on
reasonable prior notice and at reasonable times, unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Administrative Agent shall determine is necessary. The reasonable
costs associated with a third party retained to conduct the foregoing
inspections and audits shall be at Borrowers’ expense, provided that, prior to
each third party inspection and audit, Administrative Agent shall, at the
request of Borrower Representative, notify Borrower Representative of the
estimated costs to be incurred in connection therewith.

 

6.10 Financial Covenants.

 

(a) Minimum Liquidity:

 

(i) If the Liquidity Covenant Trigger has occurred, then thereafter, Loan
Parties shall maintain at all times Unrestricted Cash in an amount of at least
$10,000,000; provided, however, that notwithstanding the foregoing, the
foregoing covenant shall not apply during any period in which Parent’s Market
Capitalization remains above $200,000,000.

 

15

 

 

(ii) If the Second Tranche Term Loan is made hereunder, the covenant in this
subsection (ii) shall apply: If the Lenabasum Approval Milestone is not met on
or prior to March 31, 2022, or if prior to such date any event occurs, or
circumstance or condition exists, as a result of which it is inevitable that the
Lenabasum Approval Milestone will not be achieved on or prior to March 31, 2022,
then at all times thereafter, Loan Parties shall maintain Unrestricted Cash in
an amount of at least the aggregate principal amount of all Term Loans
outstanding as of any date of determination; provided, however, that
notwithstanding the foregoing, the foregoing covenant shall not apply during any
period in which Parent’s Market Capitalization remains above $500,000,000 or
during any period for which compliance with the foregoing is waived by
Administrative Agent in its sole and absolute discretion.

 

(iii) Notwithstanding anything to the contrary in this Agreement, with respect
to any failure to maintain Unrestricted Cash as required in accordance with
subsections (i) or (ii) above, but only to the extent the shortfall in
Unrestricted Cash is not greater than $3,000,000 (an “Eligible Liquidity
Covenant Default”):

 

(1) Borrower Representative may deliver a written notice no later than three (3)
days following the date the Eligible Liquidity Covenant Default occurred
indicating that Borrowers have elected to cure such Eligible Liquidity Covenant
Default in accordance with this Section 6.10(a);

 

(2) No later than the date that is ten (10) Business Days after the date the
Eligible Liquidity Covenant Default occurred, Borrower Representative shall
deliver evidence satisfactory to Administrative Agent that Borrowers have
received Unrestricted Cash in an amount not less than the amount of the
shortfall of Unrestricted Cash relative to the amount required pursuant to
subsection (i) or (ii) above, as applicable (the “Cure Amount”);

 

(3) Until the Cure Amount is received, Borrower Representative shall not enter
into any transactions permitted pursuant to this Agreement subject to a
condition that no Event of Default exists;

 

(4) During the period commencing on (and including) the date the Eligible
Liquidity Covenant Default occurred and ending on the date that is ten (10)
Business Days after the date the Eligible Liquidity Covenant Default occurred
(such period, the “Cure Period”), subject to compliance with the foregoing
terms, no Event of Default shall be deemed to have occurred, provided that any
Loans requested during the Cure Period shall be made at the sole discretion of
Administrative Agent. After an Eligible Liquidity Covenant Default has been
cured in accordance with the foregoing three times during the term of this
Agreement, Borrowers shall cease to have any right to cure any subsequent
breaches of Section 6.10(a), and any such breach shall result in an immediate
Event of Default.

 

(b) Financing Proceeds. If the Second Tranche Term Loan is made hereunder, the
covenants in this subsection (b) shall apply. Borrower Representative shall
deliver evidence satisfactory to Administrative Agent that Loan Parties have
received Qualified Financing Proceeds of at least

 

(i) [*] during the period commencing on the Closing Date to and including [*];

 

(ii) [*] (inclusive of any amounts counted for purposes of compliance with
clause (i) above) during the period commencing on the Closing Date to and
including [*], of which at least [*] shall constitute net cash proceeds from the
issuance of Equity Interests by Parent to investors in an equity financing,
provided that the foregoing minimum equity proceeds requirement may be waived by
Administrative Agent in writing in its sole and absolute discretion, provided
further, that for purposes of determining compliance with this clause (ii), the
amount of Qualified Financing Proceeds received shall be deemed reduced by an
amount equal to (i) the aggregate amount of all Royalty and Milestone Payments
(including without limitation those due to the Cystic Fibrosis Foundation) which
are paid, coming due or scheduled or otherwise reasonably expected to come due
by Loan Parties, less projected positive cash flow received Borrowers or their
Subsidiaries, on a consolidated basis, received by a Borrower or such Subsidiary
pursuant to any research and development, licensing, collaboration and/or
development agreements giving rise to such Royalty and Milestone Payments, in
each case, prior to achievement of the Lenabasum Approval Milestone, which
amount shall be determined based on projections which shall subject to
Administrative Agent’s reasonable review and approval with respect to this
clause of Section 6.10(b), provided further that the foregoing shall not require
deducting Royalty and Milestone Payments set forth on Schedule 5 unless the
terms of related agreements giving rise to such payments are modified so as to
accelerate the due date of such payments.

 

16

 

 

6.11 Joinder of Subsidiaries.

 

(a) No later than thirty (30) days after such time as a Loan Party or any of its
Subsidiaries forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, or at any time upon request of
Administrative Agent with respect to any Subsidiary whether existing as of the
Closing Date or thereafter created or acquired: (a) promptly, and in any event
within thirty (30) days of creation, acquisition or request, as applicable,
provide written notice to Administrative Agent together with certified copies of
the Operating Documents for such Subsidiary, and (b) promptly, and in any event
within thirty (30) days of formation or creation, or upon Administrative Agent’s
request, as applicable: (i) take all such action as may be reasonably required
by Administrative Agent to cause the applicable Subsidiary to either: (A)
provide a joinder to this Agreement pursuant to which such Subsidiary becomes a
Loan Party hereunder, or (B) guarantee the Obligations and grant a security
interest in and to the collateral of such Subsidiary (substantially as described
on Exhibit B), in each case together with such Account Control Agreements and
other documents, instruments and agreements reasonably requested by
Administrative Agent, all in form and substance reasonably satisfactory to
Administrative Agent (including being sufficient to grant Collateral Trustee a
first priority Lien, subject to Permitted Liens in and to the assets of such
Subsidiary), and (ii) to pledge all of the direct or beneficial Equity Interests
in such Subsidiary. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.11 shall be a Loan Document.

 

(b) Borrowers shall not permit Subsidiaries which are not Loan Parties, in the
aggregate to maintain (i) cash and other assets with an aggregate value for all
such Subsidiaries in excess of 10% of consolidated assets, (ii) revenue in
excess of 10% of consolidated revenues for any twelve month period then ended,
(iii) any Intellectual Property which is material to the business of Borrowers
as a whole, or (iv) any contracts which are material to the business of
Borrowers as a whole, without causing one or more of such Subsidiaries to enter
into a joinder or guaranty in form satisfactory to Administrative Agent with
respect to the Obligations as Administrative Agent may request within thirty
(30) days (or such other period as Administrative Agent may agree in writing),
such that compliance with clauses (i) through (iv) shall be restored.

 

6.12 Property Locations.

 

(a) Provide to Administrative Agent at least ten (10) days’ prior written notice
before adding any new offices or business or Collateral locations, including
warehouses (unless such new offices or business or Collateral locations qualify
as Excluded Locations).

 

(b) With respect to any property or assets of a Loan Party located with a third
party, including a bailee, datacenter or warehouse (other than Excluded
Locations), Borrowers shall use commercially reasonable efforts to cause such
third party to execute and deliver a Collateral Access Agreement for such
location, including an acknowledgment from each of the third parties that it is
holding or will hold such property, subject to Collateral Trustee’s security
interest.

 

(c) With respect to any property or assets of a Loan Party located on leased
premises (other than Excluded Locations), Borrowers shall use commercially
reasonable efforts to cause such third party to execute and deliver a Collateral
Access Agreement for such location.

 

6.13 Management Rights. Any representative of Administrative Agent shall have
the right to meet with senior management and senior officers of Borrowers on
prior notice and at reasonable times. In addition, Administrative Agent shall be
entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrowers concerning significant business issues
affecting Borrowers. Such consultations shall not unreasonably interfere with
any Loan Party’s business operations.

 

6.14 Further Assurances. Execute any further instruments and take further action
as Administrative Agent or Collateral Trustee reasonably request to perfect or
continue Collateral Trustee’s Lien in the Collateral.

 

17

 

 

7. NEGATIVE COVENANTS

 

No Loan Party shall, or shall cause or permit any of its Subsidiaries to, do any
of the following:

 

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”) all or any part of its business or property, except
for Permitted Transfers.

 

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in any business other than the businesses currently engaged in by
such Person, as applicable, or reasonably related thereto; (b) cease doing
business, or liquidate or dissolve, except for a liquidation or dissolution by a
Loan Party or Subsidiary other than Borrower Representative or Parent as long as
(i) no Event of Default has occurred and is continuing as of the effective date
of such liquidation or dissolution, and (ii) in case of a liquidation or
dissolution of a Borrower or other Loan Party, all assets thereof shall have
been transferred to a Borrower or Loan Party, respectively; (c) permit or suffer
a Change of Control (except as expressly permitted by Section 7.3); or (d)
without at least ten (10) days prior written notice to Administrative Agent (i)
change its jurisdiction of organization, (ii) change its organizational
structure or type, (iii) change its legal name, or (iv) change its
organizational number (if any) assigned by its jurisdiction of organization.

 

7.3 Mergers or Acquisitions. (a) Merge or consolidate with any other Person
(except if concurrently with, and as a condition to the effectiveness of, the
closing of such merger or consolidation, the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted or is known
to exist) shall be repaid in full, in cash), or (b) acquire all or substantially
all of the capital stock or property of another Person or business line of
another Person (except Permitted Investments).

 

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
other than Permitted Indebtedness.

 

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, except for Permitted Liens, or otherwise permit any Collateral not
to be subject to the first priority security interest granted herein, except in
connection with Permitted Liens permitted to have priority over Collateral
Trustee’s Lien, or enter into any agreement, document, instrument or other
arrangement (except with or in favor of Collateral Trustee) with any Person
which directly or indirectly prohibits or has the effect of prohibiting any Loan
Party or Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of such Loan Party’s or Subsidiary’s
Intellectual Property, except in connection with restrictions in the Ordinary
Course of Business in connection with licenses of Intellectual Property
constituting a Permitted Transfer with respect to the Intellectual Property
subject to such license.

 

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b).

 

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment, in each case, on account of any Equity Interests, or redeem, retire
or purchase any Equity Interests; provided that (i) Parent may convert any of
its convertible Equity Interests (including warrants) into other Equity
Interests issued by Parent pursuant to the terms of such convertible securities
or otherwise in exchange thereof, (ii) Parent may convert Subordinated Debt
issued by Parent into Equity Interests issued by Parent pursuant to the terms of
such Subordinated Debt and to the extent permitted under the terms of the
applicable subordination or intercreditor agreement; (iii) Parent or any
Subsidiary thereof may pay dividends solely in Equity Interests of Parent or
such Subsidiary, as applicable; (iv) Parent may make cash payments in lieu of
fractional shares; (v) Parent may repurchase the Equity Interests issued by
Parent pursuant to stock repurchase agreements approved by Parent’s Board so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided that the
aggregate amount of all such repurchases does not exceed the Applicable Amount
per fiscal year; (vi) Parent may repurchase Equity Interests issued by Parent
pursuant to stock repurchase agreements approved by Parent’s Board where the
consideration for the repurchase is the cancellation of indebtedness owed by
such former employees, consultants or directors to Parent regardless of whether
an Event of Default exists; (vii) any Subsidiary of Parent may pay dividends or
make other distributions or payments on account of any Equity Interests issued
by it, ratably to the holders thereof; (viii) purchase Equity Interests in
connection with the exercise of stock options or stock appreciation by way of a
cashless exercise; and (ix) purchase fractional shares of Equity Interests
arising out of stock dividends, splits or combinations or business combinations,
provided that the aggregate amount of all such repurchases does not exceed
$500,000 per fiscal year; or (b) directly or indirectly make any Investment
(including, without limitation, by the formation of any Subsidiary), other than
Permitted Investments.

 

18

 

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of a Loan Party, except for
(a) transactions that are in the Ordinary Course of Business and on fair and
reasonable terms that are no less favorable to such Person than would be
obtained in an arm’s length transaction with a non-affiliated Person; (b) bona
fide rounds of Subordinated Debt or equity financing by existing investors in
Parent for capital raising purposes, (c) reasonable and customary director,
officer and employee compensation and other customary benefits including
retirement, health, stock option and other benefit plans and indemnification
arrangements approved by Parent’s Board, (d) transactions among Loan Parties not
otherwise restricted under the Loan Documents, (e) advances of working capital
to any Loan Party, (f) transfers of cash and assets to any Loan Party, (g) any
(i) employment, consulting, service or termination agreement, or customary
indemnification arrangements, entered into by a Loan Party or its Subsidiaries
with current, former or future officers, directors, employees, managers,
consultants and independent contractors, and (ii) subscription agreements or
similar agreement pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with current, former or future officers,
directors, employees, managers, consultants and independent contractors of a
Loan Party or its Subsidiaries in the Ordinary Course of Business; (h) Permitted
Licenses, and (i) transactions otherwise expressly contemplated to be entered
into among a Loan Party and an Affiliate and permitted under this Agreement.

 

7.9 Subordinated Debt; Payment of Royalty and Milestone Payments. (a) Make or
permit any payment on any Subordinated Debt, except as permitted pursuant to the
terms of the subordination, intercreditor, or other similar agreement to which
such Subordinated Debt is subject, (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof,
provide for earlier or greater principal, interest, or other payments thereon,
or adversely affect the subordination thereof to the Obligations, in each case,
except to the extent permitted by the terms of the applicable subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, as applicable, or (c) pay any Royalty and Milestone Payments prior to
achievement of the Lenabasum Approval Milestone except for the Royalty and
Milestone Payments set forth on Schedule 5 (as updated from time to time in
accordance with clause (n) of the defined term “Permitted Indebtedness”), except
to the extent funded by Excess Financing Proceeds.

 

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Loan for that purpose; take
any action or fail to take any action (or suffer any other Person to do so), to
the extent the same would cause the representations set forth in Section 5.11(c)
to be untrue; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation would reasonably be expected to have a Material
Adverse Effect; withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which would
reasonably be expected to result in any material liability of a Loan Party or
any of its Subsidiaries, including any material liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.

 

8. EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1 Payment Default. Any Loan Party fails to pay any Obligations after such
Obligations are due and payable and, with respect to the delivery of Conversion
Shares, the Loan Party fails to cure such default within three trading days
after the occurrence thereof, provided, however no Event of Default shall occur
on account of a failure to pay due solely to an administrative or operational
error of Administrative Agent or of a Borrower’s depository in connection with
the debit of a required payment if such Borrower maintained a balance sufficient
to satisfy the required payment in the Collateral Account designated for payment
in the ACH Authorization and Borrowers make the required payment within three
(3) Business Days following the earlier of (i) Borrower’s knowledge of such
failure to pay, and (ii) notice of failure to pay is duly given to Borrower
Representative.

 

19

 

 

8.2 Covenant Default.

 

(a) A Loan Party fails or neglects to perform any obligation in Sections 3.3(b),
6.1 (solely with respect to maintenance of good standing of each Loan Party in
its jurisdiction of organization), 6.2, 6.4, 6.5, 6.6, 6.10 or 6.11, or violates
any covenant in Section 7; or

 

(b) A Loan Party fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within fifteen (15) days after
the occurrence thereof.

 

8.3 Material Adverse Effect. An event or circumstance has occurred which would
reasonably be expected to have a Material Adverse Effect, provided that for
purposes of this Section 8.3 only, the occurrence of any single failure in a
clinical trial shall not, in and of itself, be deemed to constitute a Material
Adverse Effect.

 

8.4 Attachment; Levy; Restraint on Business.

 

(a) (i) The service of process seeking to attach, by trustee or similar process,
any material portion of funds of the Loan Parties and their Subsidiaries, taken
as a whole, or (ii) a notice of Lien or levy is filed against any material
portion of the assets of the Loan Parties and their Subsidiaries, taken as a
whole, by any Governmental Authority, and the same under clauses (i) and (ii)
hereof are not, within ten (10) Business Days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Loans shall be made during any ten (10) day cure period;
or

 

(b) (i) any material portion of the assets of the Loan Parties and their
Subsidiaries, taken as a whole, is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents the Loan Parties and their Subsidiaries, taken as a whole, from
conducting all or any material part of its business, and, in case such court
order applies to other businesses in the same geographic location, in the same
or similar line of business or otherwise to similarly situated businesses
generally, such court order is not vacated or modified to avoid such restriction
on the operation of the business within ten (10) Business Days following the
entry thereof.

 

8.5 Insolvency. (a) A Loan Party or any of its Subsidiaries, as a whole, is
unable to pay its debts (including trade debts) as they become due or otherwise
becomes insolvent, the realizable value of the Loan Parties’ assets is less than
the aggregate sum of its liabilities, or the Loan Parties; (b) a Loan Party or
any of its Subsidiaries begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against a Loan Party or any of its Subsidiaries and is not
dismissed or stayed within forty-five (45) days (but no Loans shall be made
while any of the conditions described in this Section 8.5 exist and/or until any
Insolvency Proceeding is dismissed).

 

8.6 Other Agreements. There is, under any agreement to which a Loan Party or any
of its Subsidiaries is a party with a third party or parties, (a) any default
(after giving effect to any applicable cure or grace periods) resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of $500,000 (except if such third party is restricted from
accelerating the maturity of such Indebtedness, including pursuant to the terms
of a subordination or similar agreement entered into with respect to the
Obligations); or (b) any breach or default by a Loan Party or a Subsidiary of
such Loan Party, the result of which would reasonably be expected to have a
Material Adverse Effect.

 

8.7 Judgments; Penalties. (a) One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least $500,000 shall be rendered against a Loan Party or any of
its Subsidiaries by any Governmental Authority, or (b) one or more fines,
penalties or final judgments, orders or decrees for the payment of money in
excess of $500,000 individually or in the aggregate, and, in each case, the same
are not, within ten (10) Business Days after the entry, assessment or issuance
thereof, vacated, or after execution thereof, stayed or bonded pending appeal,
(provided that no Loans will be made prior to the vacation, stay, or bonding of
such fine, penalty, judgment, order or decree).

 

20

 

 

8.8 Misrepresentations. Any Loan Party or any Person acting for such Loan Party
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Administrative
Agent, Collateral Trustee or any Lender or to induce Administrative Agent,
Collateral Trustee or any Lender to enter this Agreement or any Loan Document,
and such representation, warranty, or other statement is incorrect, when taken
as a whole, in any material respect when made.

 

8.9 Subordinated Debt. Any Subordination Agreement governing any Subordinated
Debt shall for any reason be revoked or invalidated or otherwise cease to be in
full force and effect (other than in accordance with its terms), any party
thereto shall be in breach thereof or contest in any manner the validity or
enforceability thereof or deny that it has any further obligation thereunder, or
the Obligations shall for any reason not have the priority contemplated by this
Agreement.

 

8.10 Governmental Approval. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed for a full
term, and such revocation, rescission, suspension, modification or non-renewal
has, or would have, a Material Adverse Effect.

 

8.11 Guaranty. Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect, except if the same is released or
terminated in accordance with its terms.

 

9. Collateral Trustee’S RIGHTS AND REMEDIES

 

9.1 Acceleration. Upon the occurrence and during the continuation of an Event of
Default, Administrative Agent, is entitled, without notice or demand, to declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations are immediately due and payable
without any action by Administrative Agent), and to stop advancing money or
extending credit for any Borrower’s benefit under this Agreement (and each
Lender’s Commitment shall be deemed terminated as long as an Event of Default
has occurred and is continuing).

 

9.2 Upon the occurrence and during the continuation of an Event of Default,
Collateral Trustee is entitled, at the direction of Administrative Agent,
subject to the terms of the Collateral Trust Agreement, without notice or
demand, to do any or all of the following, to the extent not prohibited by
applicable law::

 

(a) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that
Administrative Agent may determine is advisable, and notify any Person owing a
Loan Party money of Collateral Trustee’s security interest in such funds;

 

(b) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral;

 

(c) ratably apply to the Obligations any amount held by Collateral Trustee owing
to or for the credit or the account of a Loan Party;

 

(d) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral;

 

(e) deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Account Control Agreement or similar
agreements providing control of any Collateral;

 

(f) demand and receive possession of any Loan Party’s Books; and

 

21

 

 

(g) exercise all rights and remedies available to Collateral Trustee under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).

 

Loan Parties shall assemble the Collateral if Collateral Trustee requests and
make it available as Collateral Trustee reasonably designates. Collateral
Trustee may enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Each Loan Party grants Collateral
Trustee a license to enter and occupy any of its premises, without charge, to
exercise any of Collateral Trustee’s rights or remedies. Collateral Trustee is
hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, a Loan Party’s labels, Patents, Copyrights, mask works, rights
of use of any name, trade secrets, trade names, Trademarks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Trustee’s exercise of its rights under this Section,
a Loan Party’s rights under all licenses and all franchise agreements inure to
Collateral Trustee’s benefit. If, after the acceleration of the Obligations, a
Loan Party receives proceeds of Collateral, such Loan Party shall to deliver
such proceeds to Collateral Trustee, for the ratable benefit of Lenders, to be
applied to the Obligations.

 

9.3 Power of Attorney. Each Loan Party hereby irrevocably appoints Collateral
Trustee (and any of Collateral Trustee’s partners, managers, officers, agents or
employees) as its lawful attorney-in-fact, with full power of substitution,
exercisable upon the occurrence and during the continuation of an Event of
Default, to: (a) send requests for verification of Accounts or notify Account
Debtors of Collateral Trustee’s security interest and Liens in the Collateral;
(b) endorse such Loan Party’s name on any checks or other forms of payment or
security; (c) sign such Loan Party’s name on any invoice or bill of lading for
any Account or drafts against Account Debtors schedules and assignments of
Accounts, verifications of Accounts, and notices to Account Debtors; (d) settle
and adjust disputes and claims about the Accounts directly with Account Debtors,
for amounts and on terms Administrative Agent or Collateral Trustee determine
reasonable; (e) make, settle, and adjust all claims under such Loan Party’s
insurance policies; (f) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
(g) transfer the Collateral into the name of Collateral Trustee or a third party
as the Code permits; and (h) dispose of the Collateral. Each Loan Party further
hereby appoints Collateral Trustee (and any of Collateral Trustee’s partners,
managers, officers, agents or employees) as its lawful attorney-in-fact, with
full power of substitution, regardless of whether or not an Event of Default has
occurred or is continuing to: (i) sign such Loan Party’s name on any documents
and other Security Instruments necessary to perfect or continue the perfection
of, or maintain the priority of, Collateral Trustee’s security interest in the
Collateral, (ii) take all such actions which such Loan Party is required, but
fails to do under the covenants and provisions of the Loan Documents; (iii) take
any and all such actions as Collateral Trustee may reasonably determine to be
necessary or advisable for the purpose of maintaining, preserving or protecting
the Collateral or any of the rights, remedies, powers or privileges of
Collateral Trustee under this Agreement or the other Loan Documents. Collateral
Trustee’s foregoing appointment as each Loan Party’s attorney in fact, and all
of Collateral Trustee’s rights and powers, coupled with an interest, are
irrevocable until all Obligations (other than contingent indemnification
obligations as to which no claim has been asserted or is known to exist) have
been fully repaid, in cash, and otherwise fully performed and all commitments to
make Loans hereunder have been terminated.

 

9.4 Protective Payments. If a Loan Party fails to obtain the insurance called
for by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which such Loan Party is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral,
Collateral Trustee may obtain such insurance or make such payment, and all
amounts so paid by Collateral Trustee are Lender Expenses and immediately due
and payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. Collateral Trustee will make
reasonable efforts to provide Borrower Representative with notice of Collateral
Trustee obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Collateral Trustee are deemed an
agreement to make similar payments in the future or Collateral Trustee’s waiver
of any Event of Default.

 

22

 

 

9.5 Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Collateral Trustee shall have the right to apply
in any order any funds in its possession, whether payments, proceeds realized as
the result of any collection of Accounts or other disposition of the Collateral,
or otherwise, to the Obligations, for the ratable benefit of Lenders. Collateral
Trustee shall pay any surplus to Borrowers by credit to the Deposit Account
designated by Borrowers or as directed by a court of competent jurisdiction.
Borrowers shall remain liable to Collateral Trustee and Lenders for any
deficiency. If Collateral Trustee, as directed by Administrative Agent in
Administrative Agent’s good faith business judgment, directly or indirectly,
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Collateral Trustee may, at the direction of
Administrative Agent, either reduce the Obligations by the principal amount of
the purchase price or defer the reduction of the Obligations until the actual
receipt by Collateral Trustee of cash or immediately available funds therefor.

 

9.6 Collateral Trustee’s Liability for Collateral. So long as Collateral Trustee
complies with reasonable secured lender practices regarding the safekeeping of
the Collateral in the possession or under the control of Collateral Trustee,
Collateral Trustee shall not be liable or responsible for: (a) the safekeeping
of the Collateral; (b) any loss or damage to the Collateral; (c) any diminution
in the value of the Collateral; or (d) any act or default of any carrier,
warehouseman, bailee, or other Person. Loan Parties bear all risk of loss,
damage or destruction of the Collateral.

 

9.7 No Waiver; Remedies Cumulative. Any failure by Administrative Agent,
Collateral Trustee or any Lender, at any time or times, to require strict
performance by each Loan Party of any provision of this Agreement or any other
Loan Document shall not waive, affect, or diminish any right of Administrative
Agent, Collateral Trustee or any Lender thereafter to demand strict performance
and compliance herewith or therewith. Collateral Trustee’s rights and remedies
under this Agreement and the other Loan Documents are cumulative. Collateral
Trustee has all rights and remedies provided under the Code, by law, or in
equity. Collateral Trustee or any Lender’s exercise of one right or remedy is
not an election and shall not preclude Collateral Trustee or any Lender from
exercising any other remedy under this Agreement or other remedy available at
law or in equity, and any waiver of any Event of Default is not a continuing
waiver. Any delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

9.8 Demand Waiver. Each Loan Party waives presentment, demand, notice of default
or dishonor, notice of payment and nonpayment, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments or chattel paper.

 

9.9 Shares. Each Loan Party recognizes that Collateral Trustee may be unable to
effect a public sale of any or all the Shares, by reason of certain prohibitions
contained in federal securities laws and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Loan Party acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Collateral Trustee shall be under no
obligation to delay a sale of any of the Shares for the period of time necessary
to permit the issuer thereof to register such securities for public sale under
federal securities laws or under applicable state securities laws, even if such
issuer would agree to do so.

 

10. NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon confirmation of receipt, when sent by
electronic mail transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, or email address indicated below.
Administrative Agent, Collateral Trustee, Lenders and Loan Parties may change
their respective mailing or electronic mail addresses by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 

23

 

 

If to Loan Parties:  

Corbus Pharmaceuticals, Inc.

500 River Ridge Drive

Norwood, MA 02062

Attn: Yuval Cohen, CEO

Email: ycohen@corbuspharma.com

      With a copy, not constituting notice, to:  

GOODWIN PROCTER LLP

100 Northern Ave

Boston, MA 02210

Attention: Milena Tantcheva

Email: mtantcheave@goodwinlaw.com

      If to Collateral Trustee:  

ANKURA TRUST COMPANY, LLC

140 Sherman Street, Fourth Floor

Fairfield, CT 06824

Attention: Lisa Price

Email: Lisa.Price@ankura.com

     

If to Administrative Agent or Lenders:

 

 

K2 HEALTHVENTURES LLC

855 Boylston Street, 10th Floor

Boston, MA 02116

 

For Loan Requests, monthly reporting, Compliance Certificates, and other regular
reporting deliverables:

Attention: Finance

Email: finance@k2hv.com; anup@k2hv.com; derek@k2hv.com; anthony@k2hv.com

 

For all other notices:

Attention: Legal Notices

Email: legal@k2hv.com

 

With a copy to (but not constituting notice, and excluding Loan Requests and
regular reporting):  

COOLEY LLP

3175 Hanover Street

Palo Alto, CA 94304-1150

Attention: Cynthia Bai

Email: cbai@cooley.com

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Except as otherwise expressly provided in any of the Loan Documents, this
Agreement and the other Loan Documents shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law. Each Loan Party hereby submits to the exclusive
jurisdiction of the State and Federal courts in New York County, City of New
York, New York; provided, however, that nothing in this Agreement shall be
deemed to operate to preclude Collateral Trustee from bringing suit or taking
other legal action in any other jurisdiction to realize on the Collateral or any
other security for the Obligations, or to enforce a judgment or other court
order in favor of Administrative Agent, Collateral Trustee or any Lender. Each
Loan Party expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and each Loan Party hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Each Loan
Party hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to such Loan Party at the address set forth in, or subsequently
provided by such Loan Party in accordance with, Section 10 and that service so
made shall be deemed completed upon the earlier to occur of Loan Parties’ actual
receipt thereof or three (3) Business Days after deposit in the U.S. mails,
proper postage prepaid. Each Loan Party hereby expressly waives any claim to
assert that the laws of any other jurisdiction govern this Agreement.

 

24

 

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANYWHERE
ELSE, EACH Loan Party AGREES THAT IT SHALL NOT SEEK FROM Administrative Agent,
Collateral Trustee or any lender UNDER ANY THEORY OF LIABILITY (INCLUDING ANY
THEORY IN TORTS), ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES. EACH
PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

This Section 11 shall survive the termination of this Agreement.

 

12. GENERAL PROVISIONS

 

12.1 Termination Prior to Term Loan Maturity Date; Survival; Release of
Collateral. All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than contingent indemnification obligations as to
which no claim has been asserted or is known to exist and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied in full, in cash and all commitments to extend credit pursuant to
this Agreement have terminated (such date, the “Discharge Date”). So long as
Borrowers have repaid in cash in full the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted or is known
to exist and any other obligations which, by their terms, are to survive the
termination of this Agreement), this Agreement and any remaining commitments to
extend credit may be terminated prior to the Term Loan Maturity Date by
Borrowers, by written notice of termination to Lenders. Those obligations that
are expressly specified in this Agreement as surviving this Agreement’s
termination shall continue to survive notwithstanding this Agreement’s
termination. Promptly after the Discharge Date, Administrative Agent and Lenders
shall direct Collateral Trustee to deliver evidence of the release of
Collateral.

 

12.2 Successors and Assigns.

 

(a) Successors and Assigns Generally. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. No Loan Party may
assign this Agreement or any rights or obligations under it without Lenders’
prior written consent (which may be granted or withheld in each Lender’s
reasonable discretion). Each Lender has the right, without the consent of or
notice to Loan Parties, to sell, transfer, assign, negotiate, or grant
participation in all or any part of, or any interest in, such Lender’s
obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms thereof).

 

(b) Assignment by Lenders. Each Lender may at any time assign to one or more
eligible assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its commitment and the Loans at the
time owing to it), subject to any restrictions on such assignment set forth in
the other Loan Documents, provided that if no Event of Default shall have
occurred and be continuing, no Lender shall transfer or assign (other than as
part of an assignment of all or a material part of such Lender’s loan portfolio)
its interest in such Lender’s obligations, rights, and benefits under this
Agreement and the other Loan Documents to a distressed debt fund. Each such
Lender shall notify the Administrative Agent of such assignment and deliver to
the Administrative Agent a copy of any assignment and assumption agreement
entered into in connection thereto.

 

(c) Notwithstanding the foregoing, except during the occurrence of an Event of
Default or as required by applicable law or any Governmental Authority having
jurisdiction, Administrative Agent and each Lender shall not assign any interest
in the Loan Documents to any Person who in the reasonable estimation of
Administrative Agent is a direct competitor of the Loan Parties, whether as an
operating company or direct or indirect parent with voting control over such
operating company.

 

25

 

 

(d) Register; Participant Register. Administrative Agent, acting solely for this
purpose as an agent of the Loan Parties, shall maintain at one of its offices in
the United States a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Term Loans owing to each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Loan Parties, Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Loan Parties, any Lender and the
Collateral Trustee at any reasonable time and from time to time upon reasonable
prior notice. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Loan Parties, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Term Loans
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

12.3 Indemnification. Each Loan Party agrees to indemnify, defend and hold
Administrative Agent, Collateral Trustee and each Lender and their respective
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (including such
claims, costs, expenses, damages and liabilities based on liability in tort,
including strict liability in tort) (collectively, “Claims”) claimed or asserted
by any other party in connection with the transactions contemplated by the Loan
Documents; and (ii) all reasonable and documented out-of-pocket losses or
expenses (including Lender Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions among Administrative Agent, Collateral Trustee,
Lenders and Loan Parties (including reasonable and documented out-of-pocket
attorneys’ fees and expenses), except for Claims and/or losses to the extent
directly caused by such Indemnified Person’s gross negligence or willful
misconduct and Claims and/or losses to the extent arising as a result of actions
among Indemnified Persons. This Section 12.3 shall survive until all statutes of
limitation with respect to the Claims, losses, and expenses for which indemnity
is given shall have run. This Section 12.3 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

12.4 Borrower Liability. If any Person is joined to this Agreement as a
Borrower, the following provisions shall apply: Each Borrower hereunder shall be
jointly and severally obligated to repay all Loans made hereunder, regardless of
which Borrower actually receives said Loan, as if each Borrower hereunder
directly received all Loans. Each Borrower waives (a) any suretyship defenses
available to it under the Code or any other applicable law, and (b) any right to
require Collateral Trustee to: (i) proceed against any Borrower or any other
person; (ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Collateral Trustee may exercise or not exercise any right or remedy it
has against any Borrower or any security it holds (including the right to
foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Collateral Trustee under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by such Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Lenders and such payment shall be promptly delivered to Collateral Trustee,
for the ratable benefit of Lenders, for application to the Obligations, whether
matured or unmatured.

 

26

 

 

12.5 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.6 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

12.7 Correction of Loan Documents. Administrative Agent may correct patent
errors and fill in any blanks in the Loan Documents consistent with the
agreement of the parties so long as Administrative Agent provides the Loan
Parties with written notice of such correction and allows the Loan Parties at
least ten (10) Business Days to object to such correction. In the event of such
objection, such correction shall not be made except by an amendment signed by
both Administrative Agent and the Loan Parties.

 

12.8 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be effective except, pursuant to an
agreement in writing by the parties thereto, and in case of this Agreement,
pursuant to an agreement in writing entered into by Borrowers, Administrative
Agent, the Required Lenders and Collateral Trustee, provided that Collateral
Trustee’s approval shall not be required for any amendment or supplement that
has the effect solely of (i) adding or maintaining Collateral, securing
additional Obligations that are otherwise permitted by the terms of this
Agreement to be secured by the Collateral or preserving, perfecting or
establishing the priority of the Liens thereon or the rights of Collateral
Trustee therein; (ii) curing any ambiguity, defect or inconsistency; (iii)
providing for the assumption of a Borrower’s or Guarantor’s Obligations under
any Loan Document in the case of a merger or consolidation or sale of all or
substantially all of the assets of a Borrower or Guarantor, as applicable; (iv)
making any change that would provide any additional rights or benefits to the
Administrative Agent, any Lender or Collateral Trustee or that does not
adversely affect the legal rights under this Agreement or any other Loan
Document of Collateral Trustee; or (v) to the extent the Collateral Trust
Agreement provides that Collateral Trustee’s approval is not required. It is
agreed that any change to the definition of “Designated Holder” (and any change
to this Agreement that would modify the consent required pursuant to this
sentence) shall require the consent of the Collateral Trustee. Without limiting
the generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations among the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

 

12.9 Counterparts; Electronic Execution of Documents. This Agreement and any
other Loan Documents, except to the extent otherwise required pursuant to the
terms thereof, may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
an original, and all taken together, constitute one Agreement. The words
“execution,” “signed,” “signature” and words of like import in any Loan Document
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act. Delivery of an executed counterpart of a
signature page of any Loan Document by electronic means including by email
delivery of a “.pdf” format data file shall be effective as delivery of an
original executed counterpart of such Loan Document.

 

27

 

 

12.10 Confidentiality; Publicity.

 

(a) In handling any confidential information, Administrative Agent, Collateral
Trustee and each Lender agree to exercise the same degree of care that it
exercises for its own proprietary information, but disclosure of information may
be made: (a) to its Subsidiaries or Affiliates; (b) to prospective transferees
or purchasers of any interest in the Loans so long as such parties are bound by
confidentiality terms consistent in all material respects with the terms hereof;
(c) as required by law, regulation, subpoena, or other order and in connection
with reporting obligations applicable to Administrative Agent, Collateral
Trustee or such Lender, including pursuant to the Exchange Act, (d) to
Administrative Agent, Collateral Trustee or such Lender’s regulators or as
otherwise required in connection with any examination or audit; (e) as
Administrative Agent, Collateral Trustee or such Lender considers reasonably
appropriate in connection with the exercise of remedies with respect to the
Obligations; and (f) to third-party service providers of Administrative Agent,
Collateral Trustee or such Lender so long as such service providers are bound by
confidentiality terms consistent in all material respects with the terms hereof.
Confidential information does not include information that is either: (i) in the
public domain or in Administrative Agent, Collateral Trustee or any Lender’s
possession when disclosed to Administrative Agent, Collateral Trustee or such
Lender, as applicable, or becomes part of the public domain (other than as a
result of its disclosure by Administrative Agent, Collateral Trustee or such
Lender in violation of this Agreement) after disclosure to Administrative Agent,
Collateral Trustee or such Lender, as applicable; or (ii) disclosed to
Administrative Agent, Collateral Trustee or such Lender by a third party, if
Administrative Agent, Collateral Trustee or such Lender, as applicable, does not
know that the third party is prohibited from disclosing the information. The
provisions of this paragraph shall survive the termination of this Agreement.

 

(b) Neither party hereto shall publicize or use the other party’s name or logo,
or hyperlink to such other parties’ website, describe the relationship of the
parties or the transaction contemplated by this Agreement, in written and oral
presentations, advertising, promotional and marketing materials, client lists,
public relations materials or on its web site (together, the “Publicity
Materials”) without prior written notice to the party that is the subject of the
proposed Publicity Materials, together with a draft (or, if Publicity Materials
are not proposed to be delivered in written form, an outline of the content to
be included) so as to provide such subject party a reasonable opportunity to
review prior to publication, and each party agrees, in connection with any
Publicity Materials proposed by such party to reasonably consider requested
changes or corrections requested by the party that is the subject of such
Publicity Materials in good faith, and upon request, to provide the final form
prior to publication or other dissemination.

 

12.11 Borrower Representative. Each of the Borrowers hereby appoints Borrower
Representative to act as its exclusive agent for all purposes under the Loan
Documents (including, without limitation, with respect to all matters related to
the borrowing and repayment of any Loan). Each of the Borrowers acknowledges and
agrees that (a) Borrower Representative may execute such documents on behalf of
any Borrower as Borrower Representative deems appropriate in its sole discretion
and each Borrower shall be bound by and obligated by all of the terms of any
such document executed by Borrower Representative on its behalf, (b) any notice
or other communication delivered hereunder to Borrower Representative shall be
deemed to have been delivered to each Borrower and (c) Administrative Agent,
Collateral Trustee and any Lender shall accept (and shall be permitted to rely
on) any document or agreement executed by Borrower Representative on behalf of
Borrowers (or any of them). Each Borrower must act through the Borrower
Representative for all purposes under this Agreement and the other Loan
Documents. Notwithstanding anything contained herein to the contrary, to the
extent any provision in this Agreement requires any Borrower to interact in any
manner with Administrative Agent, Collateral Trustee or any Lender, such
Borrower shall do so through Borrower Representative.

 

12.12 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

 

12.13 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

 

12.14 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

12.15 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

28

 

 

12.16 Appointment of Collateral Trustee

 

Each Lender hereby appoints Collateral Trustee to act on behalf of Lenders as
collateral agent under this Agreement and the other Loan Documents, and to hold
and enforce any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, all in accordance with the terms of the
Collateral Trust Agreement. The provisions of this Section 12.16 are solely for
the benefit of Collateral Trustee and Lenders and no Loan Party nor any other
Person shall have any rights as a third party beneficiary of any of the
provisions hereof. The Collateral Trustee may resign or be removed or replaced,
and a successor Collateral Trustee may be appointed in accordance with the terms
and subject to the conditions of the Collateral Trust Agreement.

 

12.17 Appointment of Administrative Agent.

 

(a) Each Lender hereby appoints Administrative Agent to act on behalf of Lenders
as administrative agent under this Agreement and the other Loan Documents. The
provisions of this Section 12.17 are solely for the benefit of Administrative
Agent and Lenders and no Loan Party nor any other Person shall have any rights
as a third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, Administrative Agent does not assume
and shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Loan Party or any other Person. Administrative
Agent shall not have any duties or responsibilities except for those expressly
set forth in this Agreement and the other Loan Documents, together with such
powers as are reasonably related thereto. The duties of Administrative Agent
shall be mechanical and administrative in nature and Administrative Agent shall
not have, or be deemed to have, by reason of this Agreement, any other Loan
Document or otherwise a fiduciary relationship in respect of any Lender.

 

(b) If Administrative Agent shall request instructions from Lenders with respect
to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, then Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until it
shall have received instructions from the Required Lenders, and Administrative
Agent shall incur no liability to any Person by reason of so refraining.
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document for any reason. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent’s acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of Lenders.

 

(c) Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agent s appointed
by Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective and their respective related parties. The exculpatory provisions of
this Section 12.17 shall apply to any such sub-agent and to the related parties
of such Administrative Agent and any such sub-agent. No Administrative Agent
shall be responsible for the negligence or misconduct of any sub-agent except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

(d) Neither Administrative Agent nor any of its Affiliates nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for damages solely caused by
its or their own gross negligence or willful misconduct as finally determined by
a court of competent jurisdiction. Without limitation of the generality of the
foregoing, Administrative Agent: (i) may consult with legal counsel, independent
chartered accountants and other experts and consultants selected by it and shall
not be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants, experts or consultants;
(ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Loan Party or to inspect the Collateral (including
the books and records) of any Loan Party; (iv) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or the other Loan Documents
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by email, telecopy, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

29

 

 

(e) With respect to its Commitments and Loans hereunder, Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Administrative Agent in its individual capacity (to
the extent it holds any Obligations owing to Lenders or Commitments hereunder).
Administrative Agent and each of its Affiliates may lend money to, invest in,
and generally engage in any kind of business with, any Loan Party, any of their
Affiliates and any Person who may do business with or own securities of any Loan
Party or any such Affiliate, all as if Administrative Agent was not
Administrative Agent and without any duty to account therefor to Lenders.
Administrative Agent and its Affiliates may accept fees and other consideration
from any Loan Party for services in connection with this Agreement or otherwise
without having to account for the same to Lenders.

 

(f) Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender, made its own credit and financial
analysis of the Loan Parties and its own decision to enter into this Agreement.
Each Lender also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

 

(g) Each Lender agrees to indemnify Administrative Agent (to the extent not
reimbursed by Loan Parties and without limiting the obligations of Loan Parties
hereunder), ratably according to its respective Pro Rata Share, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against
Administrative Agent in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted by Administrative Agent
in connection therewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from Administrative Agent’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Without limiting the foregoing,
each Lender agrees to reimburse Administrative Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable and
documented counsel fees) incurred by Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Administrative Agent is not
reimbursed for such expenses by the Loan Parties.

 

(h) Administrative Agent may resign at any time by giving not less than thirty
(30) days’ prior written notice thereof to Lenders, Collateral Trustee and
Borrower Representative. Upon any such resignation, Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by Lenders and shall have accepted such
appointment within thirty (30) days after Administrative Agent’s giving notice
of resignation, then Administrative Agent may, on behalf of Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if a Lender is willing
to accept such appointment, or otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution if
such commercial bank or financial institution has combined capital of at least
$300,000,000. If no successor Administrative Agent has been appointed pursuant
to the foregoing, by the 30th day after the date such notice of resignation was
given by the resigning Administrative Agent, such resignation shall become
effective and Lenders shall thereafter perform all the duties of Administrative
Agent hereunder until such time, if any, as Lenders appoint a successor
Administrative Agent as provided above. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Administrative Agent.
Upon the earlier of the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent or the effective date of the
resigning Administrative Agent’s resignation, the resigning Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents, except that any indemnity, expense reimbursement or other
rights in favor of such resigning Administrative Agent shall continue. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Section 12.17 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents. Notwithstanding the foregoing, as long as K2
HealthVentures LLC is a Lender pursuant to this Agreement, K2 HealthVentures LLC
shall not resign as Administrative Agent unless a successor Administrative Agent
is appointed concurrently with such resignation, which successor Administrative
Agent shall have the wherewithal to perform, and shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent under this Agreement and the other Loan Documents.

 

30

 

 

(i) In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default, with the prior written consent of
Administrative Agent, each Lender and each holder of any Obligation is hereby
authorized at any time or from time to time, without notice to any Loan Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all balances held by it at any of its
offices for the account of any Loan Party or any Subsidiary of a Loan Party
(regardless of whether such balances are then due to such Loan Party or such
Subsidiary) and any other properties or assets any time held or owing by that
Lender or that holder to or for the credit or for the account of any Loan Party
or any Subsidiary of a Loan Party against and on account of any of the
Obligations which are not paid when due. Any Lender or holder of any Obligation
exercising a right to set off or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof in accordance with the
terms of this Agreement relating to the priority of the repayment of the
Obligations shall purchase for cash (and the other Lenders or holders shall
sell) such participations in each such other Lender’s or holder’s Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share the
amount so set off or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares and in accordance with the
terms of this Agreement relating to the priority of the repayment of the
Obligations. Each Loan Party agrees, to the fullest extent permitted by law,
that (i) any Lender or holder may exercise its right to set off with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amount so set off to other Lenders and holders and (ii)
any Lender or holders so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of set-off,
bankers’ Lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the set-off amount or payment otherwise
received is thereafter recovered from Lender that has exercised the right of
set-off, the purchase of participations by that Lender shall be rescinded and
the purchase price restored without interest.

 

(j) Nothing in this Agreement or the other Loan Documents shall be deemed to
require Administrative Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Borrowers may have against any Lender as a result
of any default by such Lender hereunder. To the extent that Administrative Agent
advances funds to Borrowers on behalf of any Lender and is not reimbursed
therefor on the same Business Day as such advance is made, Administrative Agent
shall be entitled to retain for its account all interest accrued on such advance
until reimbursed by the applicable Lender.

 

(k) If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from Borrowers and such related payment is not received
thereby, then Administrative Agent will be entitled to recover such amount from
such Lender on demand without set-off, counterclaim or deduction of any kind.

 

(l) If Administrative Agent determines at any time that any amount received
thereby under this Agreement shall be returned to Borrowers or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document,
Administrative Agent will not be required to distribute any portion thereof to
any Lender. In addition, each Lender will repay to Administrative Agent on
demand any portion of such amount that Administrative Agent has distributed to
such Lender, together with interest at such rate, if any, as Administrative
Agent is required to pay to Borrowers or such other Person, without set-off,
counterclaim or deduction of any kind.

 

(m) Administrative Agent will use reasonable efforts to provide Lenders with any
written notice of Event of Default received by Administrative Agent from, or
delivered by Administrative Agent to, any Loan Party; provided, however, that
Administrative Agent shall not be liable to any Lender for any failure to do so,
except to the extent that such failure is attributable solely to Administrative
Agent’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction.

 

31

 

 

(n) Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, each Lender hereby agrees with each other Lender and with
Administrative Agent that no Lender shall take any action to protect or enforce
its rights arising out of this Agreement or any other Loan Document (including
exercising any rights of set-off) without first obtaining the prior written
consent of the Required Lenders, it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and the other Loan
Documents shall be taken in concert and at the direction or with the consent of
Administrative Agent at the request of Required Lenders.

 

13. GUARANTY

 

13.1 Guaranty. Each Guarantor, including Parent, who has executed this Agreement
as of the date hereof, together with each Loan Party who accedes to this
Agreement as a Guarantor after the date hereof pursuant to Section 6.11 hereby,
jointly and severally, unconditionally and irrevocably, guarantees the prompt
and complete payment and performance by Borrowers and the other Loan Parties
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations. In furtherance of the foregoing, and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a) each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon any
exercise or enforcement of any remedy of any Secured Party or that any Secured
Party may have against a Borrower, or any other Guarantor or other Person liable
in respect of the Obligations, or all or any portion of the Collateral; and

 

(b) Administrative Agent, on behalf of Lenders, may enforce this guaranty
notwithstanding the existence of any dispute between any Secured Party and any
Loan Party with respect to the existence of any Event of Default.

 

13.2 Maximum Liability. Anything herein or in any other Loan Document to the
contrary notwithstanding, the maximum liability of each Guarantor shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal, state provincial or territorial laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 13.5).

 

13.3 Termination. The guaranty pursuant to this Section 13 shall remain in full
force and effect until the date the Obligations have been paid in full in cash,
and all commitments to extend credit have been terminated.

 

13.4 Unconditional Nature of Guaranty. No payment made by a Borrower, Guarantor,
any other guarantor or any other Person or received or collected by any Secured
Party from a Borrower, Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the date the Obligations are paid in
full in cash.

 

13.5 Right of Contribution

 

(a) If in connection with any payment made by any Guarantor hereunder any rights
of contribution arise in favor of such Guarantor against one or more other
Guarantors, such rights of contribution shall be subject to the terms and
conditions of Section 13.6. The provisions of this Section 13.5 shall in no
respect limit the obligations and liabilities of any Guarantor pursuant to the
Loan Documents, and each Guarantor shall remain liable for the full amount
guaranteed by such Guarantor hereunder.

 

32

 

 

(b) Notwithstanding any payment made by any Guarantor hereunder or any set-off
or application of funds of any Guarantor by any Secured Party, no Guarantor
shall be entitled to be subrogated to any of the rights of any Secured Party
against any Loan Party or any collateral security or guarantee or right of
offset held by any Secured Party for the payment of the Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
any Loan Party in respect of payments made by such Guarantor hereunder, in each
case, until the Termination Date. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held by such Guarantor in trust for the ratable benefit of
the Secured Parties, shall be segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to Administrative Agent, if required), to be applied to the
Obligations, irrespective of the occurrence or the continuance of any Event of
Default.

 

13.6 Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Secured
Party may be rescinded and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and this Agreement, the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
their respective terms, and any collateral security, guarantee or right of
offset at any time held by any Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. No Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for the guarantee pursuant to this
Section 13 or any property subject thereto.

 

13.7 Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consent.
Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by any
Secured Party upon the guaranty contained in this Section 13 or acceptance of
this guaranty. The Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon this guaranty. All dealings between Borrowers, Guarantors and any
Secured Party shall be conclusively presumed to have been had or consummated in
reliance upon this guaranty. Each Guarantor further waives:

 

(a) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any of the other Guarantors with respect
to the Obligations;

 

(b) the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Obligations;

 

(c) any defense arising by reason of any lack of corporate or other authority or
any other defense of any Borrower, such Guarantor or any other Person;

 

(d) any defense based upon errors or omissions by any Secured Party in the
administration of the Obligations;

 

(e) any rights to set-offs and counterclaims;

 

(f) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against any Borrower or any other obligor of the Obligations for reimbursement;
and

 

(g) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.

 

33

 

 

Each Guarantor understands and agrees that the guarantee contained in this
Section 13 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guaranty or right of offset with respect thereto
at any time or from time to time held by any Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Borrower or any other
Person against any Secured Party, or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of any Loan Party) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any
Borrower for the Obligations, or of such Guarantor under this guaranty, in
bankruptcy or in any other instance, (iv) any Insolvency Proceeding with respect
to any Loan Party or any other Person, (v) any amalgamation, merger,
acquisition, consolidation or change in structure of any Loan Party or any other
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or Equity Interests of any Loan Party or any other Person, (vi) any
assignment or other transfer, in whole or in part, of Secured Parties’ interests
in and rights under this Agreement or the other Loan Documents, including the
right to receive payment of the Obligations, or any assignment or other
transfer, in whole or in part, of any Secured Party’s interests in and to any of
the Collateral, (vii) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Obligations, and (viii) any other guaranty, whether by such Guarantor or any
other Person, of all or any part of the Obligations or any other indebtedness,
obligations or liabilities of any Guarantor to Secured Parties. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, Secured Parties may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any Loan Party or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto. Any
failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Loan Party or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Loan Party or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

13.8 Modifications of Obligations. Each Guarantor further unconditionally
consents and agrees that, without notice to or further assent from any
Guarantor: (a) the principal amount of the Obligations may be increased or
decreased and additional indebtedness or obligations of a Borrower or any other
Persons under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise; (b) the
time, manner, place or terms of any payment under any Loan Document may be
extended or changed, including by an increase or decrease in the interest rate
on any Obligation or any fee or other amount payable under such Loan Document,
by an amendment, modification or renewal of any Loan Document or otherwise; (c)
the time for a Borrower’s (or any other Loan Party’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
applicable Secured Party may deem proper; (d) in addition to the Collateral,
Secured Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Obligations, and may, from time to
time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such security and may permit or
consent to any such action or the result of any such action, and may apply such
security and direct the order or manner of sale thereof; (e) Secured Parties may
discharge or release, in whole or in part, any other Guarantor or any other Loan
Party or other Person liable for the payment and performance of all or any part
of the Obligations, and may permit or consent to any such action or any result
of such action, and shall not be obligated to demand or enforce payment upon any
of the Collateral, nor shall any Secured Party be liable to any Guarantor for
any failure to collect or enforce payment or performance of the Obligations from
any Person or to realize upon the Collateral, and (f) Secured Parties may
request and accept other guaranties of the Obligations and any other
indebtedness, obligations or liabilities of a Borrower or any other Loan Party
to any Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the applicable Secured Parties may deem
advisable, and without impairing, abridging, releasing or affecting this
Agreement.

 

13.9 Reinstatement. The guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
any Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of a Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, a
Loan Party or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

13.10 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except in writing in accordance with Section 12.9), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default, as
applicable. No failure to exercise, nor any delay in exercising, on the part of
any Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which any Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

13.11 Enforcement Expenses; Indemnification. Each Guarantor agrees to pay or
reimburse Secured Parties for all its costs and expenses incurred in collecting
against such Guarantor under this guaranty or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable and
documented fees and disbursements of counsel; provided that no Guarantor shall
be liable for indemnification of any expenses under this Section 13.11 to the
extent such expenses arise as a result of the gross negligence or willful
misconduct of a Secured Party.

 

[Remainder of Page intentionally Left Blank]

 

34

 

 

[signature page to loan and security agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

  BORROWER:       Corbus Pharmaceuticals, Inc.         By /s/ Sean Moran        
Name: Sean Moran         Title: Chief Financial Officer         GUARANTOR:      
Corbus Pharmaceuticals Holdings, Inc.       By /s/ Sean Moran         Name: Sean
Moran         Title: Chief Financial Officer

 

 

 

 

[signature page to loan and security agreement]

 

 

Collateral Trustee:

 

ANKURA TRUST COMPANY, LLC

        By /s/ Lisa Price         Name: Lisa Price         Title: Managing
Director

 

 

 

 

[signature page to loan and security agreement]

 

 

ADMINISTRATIVE AGENT:

 

K2 HEALTHVENTURES LLC

        By /s/ Anup Arora         Name: Anup Arora         Title: Managing
Director and Chief Information Officer        

LENDER:

 

K2 HEALTHVENTURES LLC

        By /s/ Anup Arora         Name: Anup Arora         Title: Managing
Director and Chief Information Officer

 

 

 

 

EXHIBIT A

 

DEFINITIONS

 

As used in this Agreement, the following capitalized terms have the following
meanings:

 

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to a Loan Party.

 

“Account Control Agreement” means any control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary or commodity intermediary at which a Loan Party
maintains a Securities Account or a Commodity Account, one or more Loan Parties,
and Collateral Trustee pursuant to which Collateral Trustee, for the benefit of
Lenders, obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

 

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Administrative Agent” has the meaning set forth in the preamble.

 

“Affiliate” means, with respect to any Person, each other Person that owns or
controls, directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” has the meaning set forth in the preamble.

 

“Amortization Date” means September 1, 2022, provided that if (i) no Event of
Default has occurred and is continuing, and (ii) Loan Parties shall have met the
Lenabasum Approval Milestone and the Third Tranche Term Loan shall have been
funded in full in accordance with its terms, the Amortization Date shall be
automatically extended to March 1, 2023.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 as of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as
amended.

 

“Applicable Amount” means an amount equal to $500,000, provided that if (i) the
Lenabasum Approval Milestone has been met and (ii) the Market Capitalization
shall have exceeded $1,000,000,000 continuously for at least three consecutive
months, the Applicable Amount shall be increased to $2,500,000.

 

“Applicable Rate” means a variable annual rate equal to the greater of (i)
8.50%, and (ii) the sum of (A) the Prime Rate, plus (B) 5.25%, provided that
upon the funding of the Second Tranche Term Loan in accordance with this
Agreement, the Applicable Rate shall be automatically reduced effective as of
the Funding Date of the Second Tranche Term Loan, to a variable annual rate
equal to the greater of (i) 8.25%, and (ii) the sum of (A) the Prime Rate, plus
(B) 5.0%.

 

“Automatic Payment Authorization” means the Automatic Payment Authorization in
substantially the form of Exhibit F.

 

“Board” means, with respect to any Person, the board of directors, board of
managers, managers or other similar bodies or authorities performing similar
governing functions for such Person.

 

“Books” are all of each applicable Loan Party’s books and records including
ledgers, federal and state tax returns, records regarding such Loan Party’s
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.

 

A-1

 

 



“Borrower” and “Borrowers” has the meaning set forth in the preamble.

 

“Borrower Representative” has the meaning set forth in the preamble.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
commercial banks in the State of New York are required or permitted to be
closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit issued by
any bank with assets of at least $500,000,000 maturing no more than one year
from the date of investment therein; and (d) money market funds at least
ninety-five percent (95%) of the assets of which constitute Cash Equivalents of
the kinds described in clauses (a) through (c) of this definition.

 

“Change of Control” means any of the following (or any combination of the
following) whether arising from any single transaction event or series of
related transactions or events that, individually or in the aggregate, result
in: (a) any “person” or “group” (within the meaning of Section 13(d) and
14(d)(2) of the Exchange Act) becoming the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of a sufficient
number of Equity Interests of Parent ordinarily entitled to vote in the election
of directors, empowering such “person” or “group” to elect a majority of the
members of the Board of Parent, who did not have such power before such
transaction; (b) the Transfer of all or substantially all assets of Borrowers or
of a material business line of Borrowers; or (c) Parent ceasing to own and
control, free and clear of any Liens (other than Permitted Liens), directly or
indirectly, all of the Equity Interests in each of its Subsidiaries or failing
to have the power to direct or cause the direction of the management and
policies of each such Subsidiary other than as a result of a transaction that is
expressly permitted by this Agreement.

 

“Claims” has the meaning set forth in Section 12.3.

 

“Closing Date” has the meaning set forth in the preamble hereof.

 

“CMO” shall mean a contract manufacturing organization.

 

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Trustee’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” means any and all properties, rights and assets of each Loan Party
described on Exhibit B, and any collateral securing the Obligations pursuant to
any Guaranty or pursuant to any other Loan Document.

 

“Collateral Access Agreement” means an agreement with respect to a Loan Party’s
leased location or bailee location, in each case in form and substance
reasonably satisfactory to Administrative Agent and Collateral Trustee.

 

“Collateral Account” means any Deposit Account, Securities Account, or Commodity
Account of a Loan Party.

 

“Collateral Trust Agreement” means that certain Collateral Trust Agreement,
dated as of the Closing Date, by and among Collateral Trustee and Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

 

A-2

 

 

“Collateral Trustee” has the meaning set forth in the preamble.

 

“Commitment” means, as to any Lender, the aggregate principal amount of Loans
committed to be made by such Lender, as set forth on Schedule 1 hereto.

 

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit D.

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided that,
“Contingent Obligation” shall not include endorsements in the Ordinary Course of
Business. The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

 

“Conversion Amount” has the meaning set forth in Section 2.2(e)(i).

 

“Conversion Election Notice” means a notice in the form attached hereto as
Exhibit H.

 

“Conversion Price” means $9.40, provided that in the event that on or after the
Closing Date, a stock split, stock combination, reclassification, payment of
stock dividend, recapitalization or other similar transaction of such character
that the shares of Common Stock shall be changed into or become exchangeable for
a larger or small number of shares is consummated (each, a “Stock Event”), the
Conversion Price shall be proportionately increased or decreased as necessary to
reflect the proportionate change in shares of Common Stock issued and
outstanding as a result of such Stock Event.

 

“Conversion Shares” has the meaning set forth in Section 2.2(e)(i).

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections of a Person in each work of
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret.

 

“CRO” shall mean a contract research organization.

 

“CTA” means an application for a clinical trial authorization or any similar
application submitted to any Governmental Authority, which if authorized or
approved, would permit the initiation of clinical trials of a drug or biological
product.

 

“Cure Amount” has the meaning set forth in Section 6.10(a)(iii)(2).

 

“Default” means any circumstance, event or condition that, with the giving of
any notice, the passage of time, or both, would be an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.3(b).

 

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made, and includes any checking
account, savings account or certificate of deposit.

 

A-3

 

 

“Designated Holder” means a Lender or any Affiliate designated by a Lender in
the Conversion Election Notice, provided that the Designated Holder for K2
HealthVentures LLC (and any successor, transferee or assignee thereof as Lender,
which is an affiliate of K2 HealthVentures LLC) shall be K2 HealthVentures
Equity Trust LLC.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Effective Time” means the earliest of the date that (a) the initial
Registration Statement (as defined in Schedule 4) has been declared effective by
the SEC, (b) all of the Conversion Shares have been sold pursuant to Rule 144 or
may be sold pursuant to Rule 144 without the requirement for Parent to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions, and (c) following the one year
anniversary of the Closing Date provided that a holder of Conversion Shares is
not (and has not been at any time in the prior three months) an Affiliate of
Parent.

 

“Eligible Liquidity Covenant Default” has the meaning set forth in Section
6.10(a)(iii).

 

“Equipment” means all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership, membership or profit interests in) such
Person, any of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
membership or profit interests in) such Person, any of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, membership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and any of the other ownership, membership or profit interests
in such Person (including partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Excess Financing Proceeds” means (i) on or prior to [*], Qualified Financing
Proceeds received in excess of [*], and (ii) thereafter, Qualified Financing
Proceeds received in excess of [*], provided, in each case, that as of any date
of determination, the aggregate amount of all Royalty and Milestone Payments
made prior to such date shall reduce the amount of Excess Financing Proceeds.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” means any Deposit Accounts exclusively used for payroll,
payroll Taxes and other employee wage and benefit payments to or for the benefit
of any Loan Party’s employees and identified as such on the Perfection
Certificate or from time to time on the Compliance Certificate, provided that
the aggregate balance of such Deposit Accounts shall not exceed the amount
necessary to satisfy anticipated payroll, payroll Taxes and other employee wage
and benefit payments due in the then-next payroll period.

 

“Excluded Assets” has the meaning set forth on Exhibit A hereto.

 

“Excluded Inventory and Equipment” means any Inventory or Equipment held by a
CMO or CRO.

 

“Excluded Locations” means the following locations where Collateral may be
located from time to time: (a) locations where mobile office equipment (e.g.
laptops, mobile phones and the like) may be located with employees in the
Ordinary Course of Business, and (b) other locations where, in the aggregate for
all such locations, less than $500,000 of Collateral is located.

 

A-4

 

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

 

“Fee Letter” means that certain letter agreement, dated as of the date hereof,
by and among Borrowers, Administrative Agent and Lenders, as amended, restated,
supplemented or otherwise modified from time to time.

 

“First Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of First Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto.

 

“Foreign Subsidiary” means a Subsidiary other than a Subsidiary organized under
the laws of the United States or any state or territory thereof.

 

“Funding Date” means any date on which a Loan is made to or for the account of a
Borrower which shall be a Business Day.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
provided, however, that if there occurs after the Closing Date any change in
GAAP that affects in any respect the calculation of any covenant or threshold in
this Agreement, Lenders and Borrower Representative shall negotiate in good
faith amendments to the provisions of this Agreement that relate to the
calculation of such covenant or threshold with the intent of having the
respective positions of Lender and Borrowers after such change in GAAP conform
as nearly as possible to their respective positions as of the Closing Date, and,
until any such amendments have been agreed upon, such covenants and thresholds
shall be calculated as if no such change in GAAP has occurred.

 

“General Intangibles” means all “general intangibles” as defined in the Code in
effect on the Closing Date with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority, including for the testing, manufacturing, marketing and
sales of its Product.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” has the meaning set forth in the preamble.

 

“Guaranty” means any guarantee of all or any part of the Obligations, including
pursuant to Section 13 hereof, as the same may from time to time be amended,
restated, modified or otherwise supplemented.

 

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services (other than accounts payable in the Ordinary Course of
Business not more than sixty (60) days past due), (b) any reimbursement and
other obligations for surety bonds and letters of credit, (c) obligations and
other contingent obligations evidenced by notes, bonds, debentures or similar
instruments, (d) capital lease obligations, (e) obligations with respect to
Royalty and Milestone Payments, and (f) Contingent Obligations, provided that
“Indebtedness” shall not include (x) accrued expenses, deferred rent, deferred
taxes, deferred compensation or customary obligations under employment
agreements, (y) obligations with respect to operating leases which have been
reclassified as capital leases due to changes in GAAP or (z) Contingent
Obligations with respect to operating leases or leases of real property in the
ordinary course of businesses. Notwithstanding the foregoing, the Indebtedness
of any Person shall include the Indebtedness of any other entity (including a
partnership in which such Person is a general partner) solely to the extent such
Person is liable therefore as a result of such Persons’ ownership interest in or
other relationship with such entity.

 

A-5

 

 

“Indemnified Person” has the meaning set forth in Section 12.3.

 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Loan Party (or, as
applicable, any of its Subsidiaries), all of such Loan Party’s or Subsidiary’s
right, title, and interest in and to the following:

 

(a) its Copyrights, Trademarks and Patents;

 

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

 

(c) any and all source code;

 

(d) any and all design rights which may be available to such Person;

 

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

 

“Inventory” means all “inventory” as defined in the Code in effect on the
Closing Date with such additions to such term as may hereafter be made.

 

“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities or Equity Interests), and any
loan, advance or capital contribution to any Person, or the acquisition of all
or substantially all of the assets or properties of another Person.

 

“Lenabasum Approval Milestone” means [*].

 

“Lenabasum Phase 3 Milestone” means [*].

 

“Lender” has the meaning set forth in the preamble.

 

“Lender Expenses” means all reasonable and documented out-of-pocket audit fees
and expenses, costs, and expenses (including reasonable and documented
out-of-pocket attorneys’ fees and expenses) of Administrative Agent or Lenders
for preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to a Loan
Party, including all reasonable and documented costs, expenses and other amounts
required to be paid by any Lender or the Administrative Agent in accordance with
the Collateral Trust Agreement.

 

A-6

 

 

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Liquidity Covenant Trigger” means that (i) Loan Parties have not achieved the
Lenabasum Phase 3 Milestone on or prior to September 30, 2020 (or any event
occurs or circumstance or condition exists, as a result of which it is
inevitable that the Lenabasum Phase 3 Milestone will not be met by such date),
and (ii) Loan Parties have not announced positive lenabasum data in the ongoing
Phase 2b cystic fibrosis study on or prior to September 30, 2020 (or any event
occurs or circumstance or condition exists, as a result of which it is
inevitable that such positive data will not be announced by such date), in each
case, as determined by Administrative Agent in its good faith business judgment.

 

“Loan Documents” means, collectively, this Agreement and any schedules,
exhibits, certificates, notices, and any other documents related to this
Agreement, the Warrant, the Fee Letter, the Collateral Trust Agreement, the
Automatic Payment Authorization, the Account Control Agreements, the Collateral
Access Agreements, any Subordination Agreement, any note, or notes or guaranties
executed by a Loan Party, and any other present or future agreement by a Loan
Party with or for the benefit of Collateral Trustee or any Lender in connection
with this Agreement, all as amended, modified, supplemented, extended or
restated from time to time.

 

“Loan Request” means a request for a Loan pursuant to this Agreement in
substantially the form attached hereto as Exhibit C.

 

“Loans” means, collectively, the Term Loans, and any other loan from time to
time made under this Agreement, and “Loan” means any of the foregoing.

 

“Margin Stock” has the meaning set forth in Section 5.11(b).

 

“Market Capitalization” means, for any date of determination, an amount equal to
(a) the average of the daily volume weighted average price of Parent’s Common
Stock as reported for each of the five (5) trading days preceding such date of
determination (it being understood that a “trading day” shall mean a day on
which shares of Parent’s Common Stock trade on the NASDAQ (or, if the primary
listing of such Common Stock is on another exchange, on such other exchange) in
an ordinary trading session) multiplied by (b) the total number of issued and
outstanding shares of Parent’s Common Stock that are issued and outstanding on
the date of the determination and listed on the NASDAQ (or, if the primary
listing of such Common Stock is on another exchange, on such other exchange),
subject to appropriate adjustment for any stock dividend, stock split, stock
combination, reclassification or other similar transaction during the applicable
calculation period.

 

“Material Adverse Effect” means (a) a material impairment in the perfection or
priority of the Lien in a material portion of the Collateral pursuant to the
Loan Documents to which the Loan Parties are a party or in the value of the
Collateral; or (b) a material adverse effect upon: (i) the business, operations,
properties, assets or financial condition of the Loan Parties as a whole; (ii)
the prospect of repayment of any part of the Obligations; or (iii) the ability
to enforce any rights or remedies with respect to any Obligations, in each case,
as reasonably determined by Administrative Agent.

 

“Maximum Rate” has the meaning set forth in Section 2.3(d) hereof.

 

“Obligations” means all of Borrowers’ and each other Loan Party’s obligations to
pay the Loans when due, including principal, interest, fees, Lender Expenses,
the fees pursuant to the Fee Letter and any other amounts due to be paid by a
Loan Party, and each Loan Party’s obligation to perform its duties under the
Loan Documents (other than the Warrant), and any other debts, liabilities and
other amounts any Loan Party owes to any Lender at any time, whether under the
Loan Documents or otherwise (but excluding obligations arising under the
Warrant), including, without limitation, interest or Lender Expenses accruing
after Insolvency Proceedings begin (whether or not allowed), and any debts,
liabilities, or obligations of any Loan Party assigned to any Lender, which
shall be treated as secured or administrative expenses in the Insolvency
Proceedings to the extent permitted by applicable law. Notwithstanding the
foregoing, “Obligations” shall not include obligations arising under any right
to invest, any warrants or any other equity instruments.

 

A-7

 

 

“OFAC” has the meaning set forth in Section 5.11(c).

 

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of formation, organization or incorporation on a date that is no
earlier than thirty (30) days prior to the Closing Date and, (a) if such Person
is a corporation, its bylaws in current form, (b) if such Person is a limited
liability company, its limited liability company agreement or operating
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments, restatements and modifications thereto.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business as conducted by any such
Person in accordance with (a) the usual and customary customs and practices in
the kind of business in which such Person is engaged, and (b) the past practice
and operations of such Person, and in each case, undertaken by such Person in
good faith and not for purposes of evading any covenant or restriction in any
Loan Document.

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Patents” means all patents, patent applications and like protections of a
Person including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same and all
rights therein provided by international treaties or conventions.

 

“Payment Date” means the first calendar day of each month.

 

“Perfection Certificate” has the meaning set forth in Section 5.1.

 

“Permitted Indebtedness” means:

 

(a) each Loan Party’s Indebtedness under this Agreement and the other Loan
Documents;

 

(b) Indebtedness existing on the Closing Date and shown on the Perfection
Certificate, provided that (i) to the extent the amount of such type of
Indebtedness is limited pursuant to a clause of this defined term, amounts
existing on the Closing Date or any permitted refinancing thereof shall count
towards such limit, (ii) to the extent such Indebtedness is required to be
repaid on the Closing Date, in accordance with a payoff letter delivered as a
condition to closing, such Indebtedness shall not constitute Permitted
Indebtedness after such repayment, and (iii) to the extent any such Indebtedness
is required to be made subject to the terms of a Subordination Agreement as of
the Closing Date or thereafter, pursuant to the terms of this Agreement, such
Indebtedness shall be permitted only to the extent the applicable Subordination
Agreement is in effect;

 

(c) Subordinated Debt;

 

(d) unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business;

 

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

 

(f) Indebtedness secured by Liens permitted under clause (c) of the definition
of “Permitted Liens” hereunder;

 

(g) reimbursement obligations arising from letters of credit issued by financial
institutions incurred in the Ordinary Course of Business provided that the
aggregate amount of such obligations shall not exceed $500,000;

 

(h) foreign exchange and interest rate hedging or swap arrangements with
financial institutions entered into in the Ordinary Course of Business and not
for speculative purposes;

 

A-8

 

 

(i) Indebtedness among Loan Parties and Indebtedness constituting a Permitted
Investment;

 

(j) workers’ compensation claims, payment obligations in connection with health,
disability or other types of social security benefits, unemployment or other
insurance obligations, reclamation and statutory obligations, bid, appeal,
surety or similar bonds, in each case incurred in the ordinary course of
business;

 

(k) Indebtedness in respect of netting services, overdraft protections and other
like services in the Ordinary Course of Business;

 

(l) Indebtedness in connection with the financing of insurance premiums, in the
Ordinary Course of Business, in respect of premiums payable on insurance
policies;

 

(m) Indebtedness not otherwise permitted pursuant to this defined term, in an
aggregate amount outstanding not to exceed the Applicable Amount;

 

(n) Obligations with respect to Royalty and Milestone Payments set forth on
Schedule 5 as such Schedule may be updated (i) to reflect additional Royalty and
Milestone Payments coming due following the achievement of the Lenabasum
Approval Milestone, or (ii) upon written approval by Administrative Agent of
collaboration agreements, licenses and other agreements giving rise to Royalty
and Milestone Payments entered into by any Loan Party or Subsidiary after the
Closing Date;

 

(o) Indebtedness constituting Investments or advances in respect of transfer
pricing and cost sharing arrangements (i.e., “cost plus” arrangements) entered
into in the Ordinary Course of Business, provided that (A) the payments required
to be made pursuant thereto are based on advice of Borrowers’ independent tax or
accounting advisors, (B) the agreements or arrangements are on arms-length terms
or otherwise in accordance with applicable transfer pricing rules, and not
designed to effect an Investment in a Subsidiary which is not a Loan Party, and
(C) Administrative Agent shall have a right to review such licenses or
agreements upon Administrative Agent’s reasonable request; and

 

(p) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness described in clause (b) above, provided that the
principal amount thereof is not increased (other than as a result of accrued or
capitalized interest or fees) or the terms thereof are not modified to impose
more burdensome terms upon a Borrower or any of its Subsidiaries, as the case
may be.

 

“Permitted Investments” means:

 

(a) Investments (including, without limitation, Subsidiaries) existing on the
Closing Date and shown on the Perfection Certificate;

 

(b) (i) Investments consisting of cash or Cash Equivalents, and (ii) any
Investments permitted by Parent’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Administrative Agent (it being understood and agreed
that any such investment policy as in effect as of the date hereof is
satisfactory to Administrative Agent);

 

(c) Investments consisting of repurchases of Parent’s Equity Interests from
former employees, officers and directors of Parent to the extent permitted under
Section 7.7;

 

(d) Investments consisting of accounts receivable or notes receivable arising
from the sales of goods or services;

 

(e) Investments arising due to hedging or swap agreements in the Ordinary Course
of Business, so long as the purpose of such agreements is a bona fide hedging
activity and not for speculative purposes;

 

A-9

 

 

(f) Investments consisting of pre-paid expenses, negotiable instruments held for
collection or deposit, security deposits with utilities, landlords and other
like Persons, and deposits in connection with workers’ compensation and similar
deposits, in each case made in the Ordinary Course of Business;

 

(g) Investments (i) among Loan Parties, (ii) by Subsidiaries that are not Loan
Parties in other Subsidiaries which are not Loan Parties or in a Loan Party and
(iii) by Loan Parties in Subsidiaries that are not Loan Parties (A) constituting
payments in respect of transfer pricing and cost sharing arrangements (i.e.,
“cost plus” arrangements) entered into in the Ordinary Course of Business in
accordance with clause (o) of the defined term “Permitted Indebtedness”, (B) in
amounts necessary to fund operating expenses of such Subsidiary (taking into
account available cash and projected revenue if any) for the then-next 60 day
period, and (C) to the extent not permitted pursuant to clauses (A) or (B), of
additional amounts in an aggregate amount per fiscal year not to exceed
$1,000,000;

 

(h) Investments consisting of loans and advances to, or guarantees of
Indebtedness of, officers, directors, employees, managers, consultants or
independent contractors of a Loan Party or its Subsidiaries for travel,
entertainment, relocation and analogous ordinary business purposes in the
Ordinary Course of Business;

 

(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

 

(j) Investments consisting of Deposit Accounts in which Collateral Trustee has a
perfected security interest;

 

(k) Investments consisting of accounts receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business; provided that this subsection (h) shall not
apply to Investments of a Loan Party in any Subsidiary;

 

(l) Investments accepted in connection with Permitted Transfers;

 

(m) Investments in joint ventures or strategic alliances (i) in the Ordinary
Course of Business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by any Loan Party or a Subsidiary do not exceed $500,000 in
the aggregate in any fiscal year; and (ii) by any Loan Party or a Subsidiary of
property permitted to be transferred under Section 7.1 in connection with joint
ventures or strategic alliances or collaborations of any Loan Party or a
Subsidiary;

 

(n) Investments in connection with Permitted Royalty and Revenue Interest
Financings in accordance with clause (d) of the defined term “Permitted Royalty
and Revenue Interest Financing”; and

 

(o) Investments not otherwise permitted pursuant to this defined term, in an
aggregate amount not to exceed the Applicable Amount per fiscal year.

 

“Permitted Licenses” means (i) non-exclusive licenses and similar arrangements
for the use of Intellectual Property of a Loan Party or any of its Subsidiaries
in the Ordinary Course of Business, (ii) licenses that could not result in a
legal transfer of title of the licensed property but that may be exclusive with
respect to territory only as to specific geographical regions outside of the
United States, (iii) intercompany licenses or grants of rights of distribution,
co-promotion or similar commercial rights between or among Parent and its
Subsidiaries, provided that no material Intellectual Property shall be
transferred or exclusively licensed to a Subsidiary that is not a Loan Party.

 

A-10

 

 

“Permitted Liens” means:

 

(a) Liens arising under this Agreement and the other Loan Documents, including
any renewals, extensions and refinancings of the underlying obligations with
respect thereto to the extent otherwise permitted hereunder;

 

(b) Liens existing on the Closing Date and shown on the Perfection Certificate,
provided that (i) to the extent the amount of Indebtedness secured by such type
of Lien is limited pursuant to a clause of this defined term, amounts existing
on the Closing Date or any permitted refinancing thereof shall count towards
such limit, (ii) to the extent the Indebtedness secured by such a Lien is
required to be repaid on the Closing Date, in accordance with a payoff letter
delivered as a condition to closing, such Lien shall not constitute Permitted
Lien after the repayment of the associated Indebtedness, and (iii) to the extent
any such Lien is required to be made subject to the terms of a Subordination
Agreement as of the Closing Date or thereafter, pursuant to the terms of this
Agreement, such Lien shall be permitted only to the extent the applicable
Subordination Agreement is in effect;

 

(c) purchase money Liens (i) on Equipment acquired or held by a Loan Party or
Subsidiary thereof incurred for financing the acquisition of such Equipment,
securing no more than $500,000 in the aggregate amount outstanding, (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of such Equipment, securing no more than $500,000
in the aggregate amount outstanding;

 

(d) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not yet delinquent or (ii) being contested in good faith and for
which such Loan Party or Subsidiary maintains adequate reserves on its books;

 

(e) leases or subleases of real property granted in the Ordinary Course of
Business of such Person, and leases, subleases, licenses or sublicenses of
personal property (other than Intellectual Property) granted in the Ordinary
Course of Business of such Person;

 

(f) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the Ordinary Course of Business so long as such
Liens attach only to Inventory, securing liabilities which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(g) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA);

 

(h) deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, surety and appeal bonds and other
obligations of a like nature arising in the Ordinary Course of Business, in an
aggregate amount not exceeding the Applicable Amount at any time;

 

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default;

 

(j) Liens in favor of other financial institutions arising in connection with a
Deposit Account or Securities Account of a Loan Party or Subsidiary thereof held
at such institutions, provided that Collateral Trustee has a perfected security
interest in such Deposit Account, or the securities maintained therein and
Collateral Trustee has received an Account Control Agreement with respect
thereto to the extent required pursuant to Section 6.6 of this Agreement;

 

(k) servitudes, easements, rights of way, restrictions and other similar
encumbrances on real property imposed by applicable laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Loan Parties;

 

A-11

 

 



(l) Permitted Licenses;

 

(m) to the extent constituting a Lien, Liens arising from precautionary
financing statement filings regarding leases;

 

(n) Liens consisting of restrictions with respect to Intellectual Property or a
Loan Party or Subsidiary’s rights pursuant thereto, pursuant to the terms of a
Collaboration Agreement or related documents or other assets developed pursuant
thereto;

 

(o) Liens on cash collateral maintained in a separate Collateral Account
maintained exclusively for such purpose and identified to Administrative Agent
as such, securing reimbursement obligations in connection with letters of credit
permitted under clause (h) of the definition of “Permitted Indebtedness”,
provided that, the aggregate amount of such cash collateral does not exceed
$500,000;

 

(p) Liens in connection with a Permitted Royalty and Revenue Interest Financing
to the extent limited as set forth in the defined term “Permitted Royalty and
Revenue Interest Financing”; and

 

(q) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in clause (b), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase (other than in
connection with the capitalization of interest, fees or expenses) (other than in
connection with the capitalization of interest, fees or expenses).

 

“Permitted Locations” means, collectively, the following locations where
Collateral may be located from time to time: (a) locations identified in the
Perfection Certificate, (b) locations with respect to which Borrowers have
complied with the requirements of Section 6.12, and (c) the Excluded Locations.

 

“Permitted Royalty and Revenue Interest Financing” means any sale of any royalty
owing to any Loan Party (structured as a true sale), or any other financing
based on revenues and other proceeds arising out of any Product of any Loan
Party (and related Intellectual Property), subject to the following conditions:

 

(a) the aggregate percentage of any Product transferred or financed pursuant to
the foregoing shall not exceed 10% of the annual sales such Product;

 

(b) any such transaction shall be with an unaffiliated third party and shall be
on terms and conditions reasonably satisfactory to Administrative Agent which,
unless otherwise agreed by Administrative Agent in its discretion, shall not
impair in any material respect the rights and remedies with respect to
Collateral pursuant to this Agreement or the prospect of repayment of the
Obligations;

 

(c) unless otherwise agreed by Administrative Agent in its discretion, any
financing transaction shall be unsecured or, to the extent secured, shall be
secured by assets of a Loan Party constituting Collateral pursuant to this
Agreement and acceptable to Administrative Agent;

 

(d) any Investment in connection therewith shall be subject to Administrative
Agent’s reasonable review and approval; and

 

(e) in connection with any revenue interest financing, the lender or investor
shall have entered into an intercreditor agreement in favor of Collateral
Trustee and Lenders in form and substance reasonably satisfactory to
Administrative Agent and Collateral Trustee.

 



A-12

 

 

“Permitted Transfers” means

 

(a) sales of Inventory by a Loan Party or any of its Subsidiaries in the
Ordinary Course of Business;

 

(b) Transfers consisting of the granting of Permitted Licenses;

 

(c) Transfers of worn-out, obsolete or surplus Equipment (including but not
limited to Equipment considered Excluded Inventory and Equipment) in the
Ordinary Course of Business that is, in the reasonable judgment of such Loan
Party or Subsidiary, no longer economically practicable to maintain or useful;

 

(d) Transfers of receivables in the Ordinary Course of Businesses in connection
with the compromise, settlement or collection thereof;

 

(e) Transfers consisting of the granting of Permitted Liens and the making of
Permitted Investments;

 

(f) the use or transfer of money or Cash Equivalents for the payment of expenses
in the Ordinary Course of Business and in a manner that is not otherwise
prohibited by the Loan Documents;

 

(g) Transfers resulting from casualty or condemnation events;

 

(h) abandoning applications or registrations of Intellectual Property as
determined by a Loan Party in its good faith business judgment, and subject to
compliance with Section 6.7 hereof;

 

(i) the lapse or abandonment of immaterial Intellectual Property, including, but
not limited to Intellectual Property acquired in connection with prior
transactions;

 

(j) Transfers constituting a Permitted Royalty and Revenue Interest Financing;
and

 

(k) other Transfers of assets having a fair market value of not more than
$500,000 per fiscal year of Parent.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” means, at any time, the rate of interest noted in The Wall Street
Journal, Money Rates section, as the “Prime Rate”. In the event that The Wall
Street Journal quotes more than one rate, or a range of rates, as the Prime
Rate, then the Prime Rate shall mean the average of the quoted rates. In the
event that The Wall Street Journal ceases to publish a Prime Rate, then the
Prime Rate shall be the average of the three (3) largest U.S. money center
commercial banks, as determined by Lenders.

 

“Pro Rata Share” means, with respect to any Lender and as of any date of
determination, the percentage obtained by dividing (i) the aggregate Commitments
of such Lender by (ii) the aggregate Commitments of all Lenders provided, that
to the extent any Commitment has expired or been terminated, with respect to
such Commitment, the applicable outstanding balance of the Loans made pursuant
to such Commitment held by such Lender and all the Lenders, respectively, shall
be used in lieu of the amount of such Commitment, provided further, that with
respect to all matters relating to a particular Loan, the Commitment or
outstanding balance of the applicable Loan, shall be used in lieu of the
aggregate Commitment or outstanding balance of all Loans in the foregoing
calculation. “Ratable” and related terms shall mean, determined by reference to
such Lender’s Pro Rata Share.

 

“Products” means any products material to the Loan Parties’ business
manufactured, sold, developed, tested or marketed by a Loan Party or any of its
Subsidiaries, including Products in development.

 

A-13

 

 

“Qualified Financing Proceeds” means the aggregate of the each of the following
financing proceeds received: (i) any net cash proceeds (not including proceeds
of cancellation or conversion of Indebtedness) received in connection with any
offering of common stock, convertible preferred stock or other equity securities
(or instruments exercisable for, or convertible into, shares of common stock,
convertible preferred stock or other equity securities) of Parent that is
broadly marketed or offered to multiple investors, (ii) any net cash proceeds
received by Loan Parties in connection with the issuance of Subordinated Debt,
(iii) any net cash proceeds received pursuant to any royalty or revenue interest
transaction and (iv) any upfront net cash payments pursuant to any business
development transaction.

 

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of aggregate principal amount of all Loans outstanding and
the aggregate amount of all unfunded commitments to make Loans, at such date of
determination.

 

“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means with respect to any Person, any of the Chief
Executive Officer, President or Chief Financial Officer of such Person. Unless
the context otherwise requires, each reference to a Responsible Officer herein
shall be a reference to a Responsible Officer of Parent.

 

“Restricted License” means any material in-bound license or other similar
material agreement (other than ordinary course customer contracts, off the shelf
software licenses, licenses that are commercially available to the public, and
open source licenses) to which a Loan Party is a licensee with respect to the
licensing of Intellectual Property that is material to such Loan Party’s
business that validly prohibits or otherwise restricts such Loan Party from
granting a security interest in its interest in such license or agreement or in
any other property or could otherwise be reasonably expected to materially
interfere with Collateral Trustee’s rights to sell any Collateral.

 

“Royalty and Milestone Payments” means milestone payments, royalty payments,
upfront payments and other similar payments pursuant to research and
development, licensing, collaboration or development agreements.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Second Tranche Availability Period” means the period commencing on the date the
Lenabasum Phase 3 Milestone is met and ending on the earlier of (i) four weeks
following the date the Lenabasum Phase 3 Milestone is met and (ii) September 30,
2020 provided that if the date the Lenabasum Phase 3 Milestone is met occurs on
or after the date that is five (5) Business Days prior to September 30, 2020 and
prior to September 30, 2020, the Second Tranche Availability Period shall
automatically be extended to the date that is ten (10) Business Days following
the date the Lenabasum Phase 3 Milestone is met.

 

“Second Tranche Term Loan” has the meaning set forth in Section 2.2(a).

 

“Second Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of Second Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto.

 

“Secured Party” means any of Administrative Agent, Collateral Trustee or any
Lender.

 

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

A-14

 

 

“Security Instrument” means any security agreement, assignment, pledge
agreement, financing or other similar statement or notice, continuation
statement, other agreement or instrument, or any amendment or supplement to any
thereof, creating, governing or providing for, evidencing or perfecting any
security interest or Lien.

 

“Shares” means all of the issued and outstanding Equity Interests owned or held
of record by a Loan Party to the extent constituting Collateral.

 

“Subordinated Debt” means Indebtedness on terms and to holders reasonably
satisfactory to Administrative Agent and incurred by a Loan Party that is
subordinated in writing to all of the Obligations, pursuant to a Subordination
Agreement.

 

“Subordination Agreement” means any subordination agreement in form and
substance reasonably satisfactory to Administrative Agent entered into from time
to time with respect to Subordinated Debt.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or joint venture in which (i) any general partnership
interest or (ii) more than fifty percent (50%) of the stock, limited liability
company interest, joint venture interest or other Equity Interest which by the
terms thereof has the ordinary voting power to elect the Board of that Person,
at the time as of which any determination is being made, is owned or controlled
by such Person, directly or indirectly. Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of
Parent.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the date that the Obligations shall have been paid in
full in cash, and any commitment of a Lender to extend credit to a Borrower
shall have been terminated.

 

“Term Loan” and “Term Loans” each, have the meaning set forth in Section 2.2
hereof.

 

“Term Loan Maturity Date” means August 1, 2024.

 

“Third Tranche Availability Period” means the period commencing on the date the
Lenabasum Approval Milestone is met and ending on the earlier of (i) four weeks
following the date the Lenabasum Approval Milestone is met and (ii) March 31,
2022; provided that if the date the Lenabasum Approval Milestone is met occurs
on or after the date that is five (5) Business Days prior to March 31, 2022 and
prior to March 31, 2022, the Third Tranche Availability Period shall
automatically be extended to the date that is ten (10) Business Days following
the date the Lenabasum Approval Milestone is met.

 

“Third Tranche Term Loan” has the meaning set forth in Section 2.2(a).

 

“Third Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of Third Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto.

 

“Trademarks” means any trademark and servicemark rights of a Person, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business connected with and
symbolized by such trademarks.

 

“Transfer” means defined in Section 7.1.

 

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of unrestricted cash held by Borrowers in Collateral Accounts subject to an
Account Control Agreement in favor of Collateral Trustee.

 

“Voting Stock” means, with respect to any Person, all classes of Equity
Interests issued by such Person the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors or
managers (or Persons performing similar functions) of such Person, even though
the right so to vote has been suspended by the happening of such a contingency.

 

“Warrant” means, collectively, each Warrant to Purchase Common Stock dated as of
the Closing Date executed by Parent in favor of each Designated Holder, as
amended, modified, supplemented, extended or restated from time to time.

 

A-15

 

 

EXHIBIT B

 

COLLATERAL DESCRIPTION

 

The Collateral consists of all of each Loan Party’s right, title and interest in
and to the following personal property wherever located, whether now owned or
existing or hereafter acquired, created or arising:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and all such Loan Party’s
Books relating to the foregoing, and any and all claims, rights and interests in
any of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds (both cash
and non-cash) and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include:

 

(i) any registered Patent, Trademark or Copyright; provided, however, that at
all times the Collateral shall include all Accounts and all proceeds of the
foregoing. If a judicial authority (including a U.S. Bankruptcy Court) would
hold that a security interest in the underlying Patent, Trademark or Copyright
is necessary to have a security interest in such Accounts and such property that
are proceeds thereof, then the Collateral shall automatically, and effective as
of the Closing Date, include the such Patent, Trademark or Copyright to the
extent necessary to permit perfection of Collateral Trustee’s security interest
in such Accounts and such other property of such Loan Party that are proceeds
thereof; provided further that to the extent any Lien on Intellectual Property
is granted to the holder of any Permitted Royalty and Revenue Interest
Financing, such Intellectual Property shall cease to be excluded in accordance
with the foregoing;

 

(ii) with respect to any Foreign Subsidiary, to the extent Borrower
Representative has determined that the pledge of more than 65% of the Voting
Stock of such Subsidiary would reasonably be expected to result in a material
adverse tax consequence to Borrowers, and for as long as such consequence would
reasonably be expected by Borrower Representative to result, such portion of the
Voting Stock of such Subsidiary, which, if excluded from Collateral, would avoid
such material adverse tax consequence, provided the excluded portion shall not
exceed 35% of the Voting Stock of such Subsidiary, and provided further that
Borrower Representative has notified Administrative Agent and Collateral Trustee
of any such determination and has provided supporting details as reasonably
requested by Administrative Agent, and the exclusion shall be effective upon
such notification;

 

(iii) any interest of Borrower as a lessee or sublessee under a real property
lease;

 

(iv) property (including any attachments, accessions or replacements) that is
subject to a permitted Lien in connection with the financing of such Equipment,
if the grant of a security interest with respect to such property would be
prohibited by the agreement creating such lien or would otherwise constitute a
default thereunder, provided, that such property will be deemed “Collateral”
hereunder upon the termination and release of such lien;

 

(v) property that is non-assignable by its terms without the consent of the
licensor thereof or another party (but only to the extent such prohibition on
transfer is enforceable under applicable law, including, without limitation,
§25-9-406 and §25-9-408 of the Code); and

 

(vi) property for which the granting of a security interest therein is contrary
to applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral
(any property described in any of the foregoing clauses (i) through (vi),
“Excluded Assets”).

 

 

 

 

EXHIBIT C

 

Loan REQUEST

 

Date: ____________________________

 

Reference is made to that certain Loan and Security Agreement, dated July 28,
2020 (as amended, restated, supplemented or otherwise modified, from time to
time, the “Agreement”), among Corbus Pharmaceuticals, Inc., a Delaware
corporation (“Borrower Representative”) and each other Person party thereto as a
borrower from time to time (collectively, “Borrowers”, and each, a “Borrower”),
Corbus Pharmaceuticals Holdings, Inc., a Delaware corporation (“Parent”, and
together with each other Person party hereto or any other Loan Documents as a
guarantor from time to time, collectively, “Guarantors” and each, a “Guarantor”,
and together with Borrowers, collectively, “Loan Parties”, and each, a “Loan
Party”), K2 HEALTHVENTURES LLC and any other lender from time to time party
thereto (collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC,
as administrative agent for Lenders (in such capacity, and together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”). Capitalized terms have meanings as defined in the
Agreement.

 

Borrower Representative hereby requests a Loan in the amount of $[  ] on [  ]
(the “Funding Date”) pursuant to the Agreement, and authorizes Lenders to:

 

(a) Wire Funds to:

 

Bank:   Address:       ABA Number:   Account Number:   Account Holder:  

 

(b) Deduct amounts from the foregoing advance to be applied to Lender Expenses
and outstanding fees then due as set forth on the attached Schedule 1.

 

Borrower Representative represents that each of the conditions precedent to the
Loans set forth in the Agreement are satisfied and shall be satisfied on the
Funding Date, including but not limited to: (i) the representations and
warranties set forth in the Agreement and in the other Loan Documents are and
shall be true and correct in all material respects on and as of the Funding Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case they remain true and correct in all material respects as of such
earlier date); provided, however, that such materiality qualifiers shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, (ii) no Default or Event of Default
has occurred, and (iii) no event that has had or would reasonably be expected to
have a Material Adverse Effect has occurred and is continuing. [The undersigned
certifies that the [Lenabasum Phase 3 Milestone / Lenabasum Approval Milestone]
has been achieved and any supporting documents requested by Administrative Agent
in connection therewith have been provided to Administrative Agent.]

 

Borrower Representative agrees to notify Lenders promptly before the Funding
Date if any of the matters which have been represented above shall not be true
and correct in all material respects on the Funding Date and if Lenders have
received no such notice before the Funding Date then the statements set forth
above shall be deemed to have been made and shall be deemed to be true and
correct in all material respects as of the Funding Date.

 

[Remainder of Page intentionally Left Blank]

 



 

 

 

[signature page to loan request]

 

This Loan Request is hereby executed as of the date first written above.

 

  BORROWER REPRESENTATIVE:       Corbus Pharmaceuticals, Inc.       By:
                                           Name:     Title:  

 

 

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO: K2 HEALTHVENTURES LLC, as Administrative Agent Date: ______________________
FROM: Corbus Pharmaceuticals, Inc.  

 

Reference is made to that certain Loan and Security Agreement, dated July 28,
2020 (as amended, restated, supplemented or otherwise modified, from time to
time, the “Agreement”), among Corbus Pharmaceuticals, Inc., a Delaware
corporation (“Borrower Representative”), and each other Person party thereto as
a borrower from time to time (collectively, “Borrowers”, and each, a
“Borrower”), Corbus Pharmaceuticals Holdings, Inc., a Delaware corporation, and
each other Person party hereto or any other Loan Documents as a guarantor from
time to time (collectively, “Guarantors” and each, a “Guarantor”, and together
with Borrowers, collectively, “Loan Parties”, and each, a “Loan Party”), K2
HEALTHVENTURES LLC and any other lender from time to time party thereto
(collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC, as
administrative agent for Lenders (in such capacity, and together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”). Capitalized terms have meanings as defined in the
Agreement.

 

The undersigned authorized officer of Borrower Representative, hereby certifies
in accordance with the terms of the Agreement as follows:

 

(1) Each Borrower is in compliance for the period ending _______________ with
all covenants set forth in the Agreement; (2) no Event of Default has occurred
and is continuing; and (3) the representations and warranties in the Agreement
are true and correct in all material respects on this date; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

 

Appendix 1 sets forth true and accurate calculations with respect to the
financial covenants in Section 6.10 of the Loan Agreement.

 

The undersigned certifies that all financial statements delivered herewith are
prepared in accordance with GAAP (other than, with respect to unaudited
financials for the absence of footnotes and being subject to normal year-end
adjustments), consistently applied from one period to the next. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants   Required   Complies Monthly financial statements and
Compliance Certificate   Monthly, within 30 days   Yes No A/R and A/P Aging
Reports   Monthly, within 30 days     Quarterly financial statements  
Quarterly, within 45 days   Yes No Annual Projections   Annually, within 60 days
of fiscal year end   Yes No Annual audited financial statements and any
management letters   Annually, within 90 days of fiscal year end   Yes No
Statements, reports and notices to stockholders or holders of Subordinated Debt
  Within 5 days of delivery   Yes No SEC filings   Within 5 days after filing
with SEC   Yes No Legal action notices and updates   Promptly   Yes No Board,
committee and subcommittee materials   As and when delivered to Board   Yes No
IP report   At the end of each fiscal quarter   Yes No Bank account statements
(with transaction detail)   Together with monthly financial statements   Yes No
Product related material correspondence, reports, documents and other filings  
Within 5 Business Days   Yes No

 

 

 

 

Financial Covenants   Required   Actual   Complies Minimum Liquidity  
[___________] (See Section 6.10(a))   $   Yes No N/A Qualified Financing
Proceeds   $75,000,000 by 2/28/2021   $   Yes No N/A     $200,000,000 by
9/30/2021   $   Yes No N/A

 

Other Covenants   Required   Actual   Complies Equipment financing Indebtedness
  Not to exceed $500,000 outstanding for financed Equipment / $500,000 existing
on Equipment when acquired  

Financing:

$

Existing when Acquired:

$

  Yes No Repurchases of stock from former employees, officers and directors  
Not to exceed $500,000 per fiscal year*   $   Yes No Investments in non-Loan
Party Subsidiaries (other than transfer pricing / cost plus arrangements or
funding of operating expenses for then-next 60 days)   Not to exceed $1,000,000
per fiscal year   $   Yes No Deposits or pledges for bids, tenders, contracts,
leases, surety or appeal bonds   Not to exceed $500,000 at any time*   $   Yes
No

 

* increased to $2,500,000 upon satisfaction of the Lenabasum Approval Milestone
and maintenance of $1,000,000,000 Market Capitalization for three consecutive
months

 

Other Matters

 

Please list any SEC filings made since the most recently delivered Compliance
Certificate:

 

_______________________________________________________________________

 

_______________________________________________________________________

 

_______________________________________________________________________

 

 

 

 

Has any Borrower changed its legal name, jurisdiction of organization or chief
executive office? If yes, please complete details below:   Yes No              
  Have any new Subsidiaries been formed? If yes, please provide complete
schedule below.   Yes No

 

Legal Name of
Subsidiary   Jurisdiction of
Organization   Holder of Subsidiary
Equity Interests   Equity Interests
Certificated? (Y/N)   Jurisdiction                                    

 

Have any new Deposit Accounts or Securities Accounts been opened? If yes, please
complete schedule below.   Yes No

 

Accountholder   Deposit Account /
Intermediary   Address   Account Number   Account Control
Agreement in place?
(Y/N) (if no, indicate
basis for not
obtaining Account
Control Agreement)                                    

 

Is there any new Product not previously disclosed on the Perfection Certificate
or any prior Compliance Certificate? If yes, please complete details below:  
Yes No                 Has any Loan Party added any new lease location, bailee
location or other location where Collateral is maintained? If yes, please
describe below:   Yes No                 Has any Loan Party entered into a
Restricted License? If yes, please describe below:   Yes No                 Is
there any material change to the schedule of Royalty and Milestone Payments? If
yes, please attach an updated schedule   Yes No

 

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 



 

 



 

 

 

 

 

[signature page to compliance certificate]

 

BORROWER REPRESENTATIVE:       Corbus Pharmaceuticals, Inc.       By:
                                          Name:     Title:    

 

 

 

 

Schedule 1

 

FINANCIAL COVENANT CALCULATIONS

 

[Attached.]

 

 

 

 

EXHIBIT E

 

REQUIREMENTS FOR INSURANCE DOCUMENTATION

 

Contact Information for Insurance Documentation:

 

Ankura Trust Company, LLC, as Collateral Agent

140 Sherman Street, Fourth Floor

Fairfield, CT 06824

Attention: Lisa Price

 

Document Requirements:

 



  Document     Requirement 1. Certificate of Liability Insurance (ACORD FORM 25)
  ● Ankura Trust Company, LLC and its successors and assigns, as collateral
agent, to be designated as “Additional Insured”.       ● Ankura Trust Company,
LLC name and address to be listed as Certificate Holder.           2. General
Liability Endorsement (Additional Insured Endorsement)   ● Ankura Trust Company,
LLC and its successors and assigns, as collateral agent, to be named in
additional insured endorsement.           3. Evidence of Commercial Property
Insurance (ACORD FORM 28)   ● All-risk commercial property insurance incurring
all of each Loan Party’s property       ● Ankura Trust Company, LLC and its
successors and assigns, as collateral agent, to be designated as “Lender’s Loss
Payable,” with Lender’s Loss Payable provision designated.       ● Ankura Trust
Company, LLC and above address to be designated in Name and Address of
Additional Interest.       ● Insured locations to include all locations of Loan
Parties listed in the Perfection Certificate           4.

Commercial Property Endorsement (Lender’s Loss Payable Endorsement)

 

  ● Ankura Trust Company, LLC, and its successors and assigns, as collateral
agent, to be scheduled and designated as “Lender Loss Payable” by endorsement  
    ● Lender loss payable clause with stipulation that coverage will not be
cancelled without a minimum of 10 days’ prior written notice for non-payment of
premium, or 30 days for any other cancellation.

 





 

 

 

EXHIBIT F

 

AUTOMATIC PAYMENT AUTHORIZATION

 

Effective as of [______________], 2020 Corbus Pharmaceuticals, Inc., a Delaware
corporation (“Borrower Representative”) hereby authorizes K2 HEALTHVENTURES LLC
(“K2”), or any affiliate acting on its behalf pursuant to the Loan Agreement and
the bank or financial institution named below (“Bank”) to automatically debit
through the Automatic Clearing House (ACH) from, and initiate variable debit
and/or credit entries to, the deposit, checking or savings accounts as
designated below maintained in the name of a Borrower, and to cause electronic
funds transfers to an account of K2 to be applied to the payment of any and all
amounts due under the Loan and Security Agreement, dated July 28, 2020 (as
amended, restated, supplemented or otherwise modified, from time to time, the
“Agreement”), among Borrower Representative, and any other borrowers party
thereto from time to time, K2, and any other lender from time to time party
thereto (collectively, “Lenders”), and Ankura Trust Company, LLC, as collateral
agent for Lenders, including without limitation, principal, interest, fees,
expenses and charges (including Lender Expenses). Capitalized terms not
otherwise defined herein, have the meanings given in the Agreement.

 

This Authorization shall remain in effect until the Loan Agreement has been
terminated.

 

Bank:   Address:       ABA Number:   Account Number:   Account Holder:  

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

[SIGNATURE PAGE TO AUTOMATIC PAYMENT AUTHORIZATION]

 

This Authorization is executed as of the date set forth above by the undersigned
authorized representative of Borrower Representative:

 

  Corbus Pharmaceuticals, Inc.       By:                                     
Name:     Title:  

 

 

 

 

EXHIBIT G

 

Form of

SECURED PROMISSORY NOTE

 

[THE SECURITY REPRESENTED BY THIS NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, OR APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULE 144 UNDER SAID ACT.]

 

$[________________] [_______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, Corbus Pharmaceuticals, Inc., a Delaware
corporation (“Borrower Representative”), and each Person party thereto as a
borrower from time to time (collectively, “Borrowers”, and each, a “Borrower”),
hereby unconditionally, jointly and severally, promise to pay to
[__________________________] (together with its successors and assigns, the
“Holder”) at the times, in the amounts and at the address set forth in the Loan
and Security Agreement, dated as of July 28, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein without definition have the meanings assigned to
such terms in the Loan Agreement), among Borrowers, the Holder, any other lender
from time to time party thereto (collectively, “Lenders”), and ANKURA TRUST
COMPANY, LLC, as collateral agent for Lenders (in such capacity, “Collateral
Trustee”), the lesser of (i) the principal amount of [___________] Dollars
($[__________]) and (ii) the aggregate outstanding principal amount of Loans
made by the Holder to Borrowers according to the terms of Section 2.2 of the
Loan Agreement. Borrowers further, jointly and severally, promise to pay
interest in accordance with Section 2.3 of the Loan Agreement. In no event shall
interest hereunder exceed the maximum rate permitted under applicable law. All
payments of principal, interest and any other amounts due shall be made as set
forth in Section 2.5 of the Loan Agreement. A portion of the Loans may be
converted into Common Stock of the Parent in accordance with and pursuant to the
terms of the Loan Agreement. Accordingly, the outstanding principal amount of
the Loans may be less than the amount set forth in this Note.

 

The Obligations evidenced by this Secured Promissory Note (as amended, restated,
supplemented or otherwise modified from time to time, this “Note”) are subject
to acceleration in accordance with Section 9.1 of the Loan Agreement. Each
Borrower hereby waives presentment, demand, notice of default or dishonor,
notice of payment and nonpayment, protest and all other demands and notices in
connection with the execution, delivery, acceptance, performance, default or
enforcement of this Note.

 

This Note is secured by a security interest in the Collateral granted to
Collateral Trustee, for the ratable benefit of Lenders, pursuant to certain
other Loan Documents.

 

The terms of Section 11 of the Loan Agreement are incorporated herein, mutatis
mutandis.

 

For purposes of Sections 1272, 1273 and 1275 of the IRC, this Note is being
issued with “original issue discount.” Please contact [_______________], 500
River Ridge Drive Norwood, MA 02062, or by telephone at [___________] to obtain
information regarding the issue price, issue date, amount of original issue
discount and yield to maturity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

[SIGNATURE PAGE TO SECURED PROMISSORY NOTE]

 

IN WITNESS WHEREOF, Borrowers have caused this Note to be duly executed and
delivered on the date set forth above by the duly authorized representative of
each Borrower.

 

  Corbus Pharmaceuticals, Inc.         By
                                             Name:     Title:  

 

 

 

 

EXHIBIT h

 

CONVERSION ELECTION NOTICE

 

Reference is made to that certain Loan and Security Agreement, dated July 28,
2020 (as amended, restated, supplemented or otherwise modified, from time to
time, the “Agreement”), among Corbus Pharmaceuticals, Inc., a Delaware
corporation (“Borrower Representative”), and each other Person party thereto as
a borrower from time to time (collectively, “Borrowers”, and each, a
“Borrower”), Corbus Pharmaceuticals Holdings, Inc., a Delaware corporation, and
each other Person party hereto or any other Loan Documents as a guarantor from
time to time (collectively, “Guarantors” and each, a “Guarantor”, and together
with Borrowers, collectively, “Loan Parties”, and each, a “Loan Party”), K2
HEALTHVENTURES LLC and any other lender from time to time party thereto
(collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC, as
administrative agent for Lenders (in such capacity, and together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”). Capitalized terms have meanings as defined in the
Agreement.

 

The undersigned Lender hereby elects to convert $[__________________] of the
outstanding Term Loans into Conversion Shares.

 

Please issue the Conversion Shares in the following name and to the following
address:

 

Issue to: [______________]

[______________]

[______________]

 

[LENDER]

 

By:     Title:     Dated:    

 

DTC Participant Number and Name (if electronic book entry transfer):
____________

Account Number (if electronic book entry transfer): ___________________________

 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
of Corbus Pharmaceuticals, Inc..

 

Corbus Pharmaceuticals, Inc.

 

By:     Name:     Title:    

 

 

 



 

SCHEDULE 1

COMMITMENTS

 

LENDER  FIRST TRANCHE TERM LOAN COMMITMENT   SECOND TRANCHE TERM LOAN
COMMITMENT   THIRD TRANCHE TERM LOAN COMMITMENT   TOTAL COMMITMENTS  K2
HEALTHVENTURES LLC  $20,000,000   $20,000,000   $10,000,000   $50,000,000 

 

 

 

 

schedule 2

 

post-closing deliveries

 

  1. Within 60 days of the Closing Date, evidence showing the issuance of lender
loss payable provisions and endorsements, additional insured clauses and
endorsements in favor of Collateral Trustee, in accordance with Section 6.5
hereof         2. Within 3 Business Days of the Closing Date, the original
signature page to the Warrant         3. Within 15 Business Days of the Closing
Date, the original pledged stock certificates and stock powers         4. Within
30 days of the Closing Date, a Collateral Access Agreement with respect to
Borrowers’ leased location at 500 River Ridge Drive, Norwood, MA 02062, on a
reasonable commercial efforts basis

 

 

 

 

schedule 3

 

TAXES; INCREASED COSTS

 

1. Defined Terms. For purposes of this Schedule 3:

 

(a) “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

(b) “Excluded Taxes” means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in such Term Loan or Commitment or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2 or Section
4 of this Schedule 3, amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, or to the
extent arising from an assignment after the occurrence and during the
continuation of an Event of Default, (iii) Taxes attributable to such
Recipient’s failure to comply with Section 7 of this Schedule 3 and (iv) any
withholding Taxes imposed under FATCA. For the avoidance of doubt, Excluded
Taxes shall include any Taxes imposed on or with respect to any direct or
indirect owner of any Recipient.

 

(c) “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

(d) “Foreign Lender” means a Lender that is not a U.S. Person.

 

(e) “Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Loan Parties under any Loan Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.

 

(f) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “IRS” means the United States Internal Revenue Service.

 

(h) “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

(i) “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

(j) “Recipient” means Administrative Agent, the Collateral Trustee or any
Lender, as applicable.

 

 

 

 

(k) “U.S. Person” means any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.

 

(l) “Withholding Agent” means, individually, Borrower Representative and
Administrative Agent.

 

2. Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Loan Parties shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2 or Section 4 of this
Schedule 3) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

3. Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

 

4. Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under Section 2 of this Schedule 3 or this
Section 4) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower Representative by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

5. Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent and Collateral Trustee, within 10 days after demand
therefor, for (a) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Loan Parties have not already indemnified Administrative
Agent or Collateral Trustee for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (b) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2 of the Agreement
relating to the maintenance of a Participant Register and (c) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by
Administrative Agent or Collateral Trustee in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent or Collateral Trustee,
as applicable, shall be conclusive absent manifest error. Each Lender hereby
authorizes Administrative Agent and Collateral Trustee to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Administrative Agent or Collateral Trustee, as applicable,
to the Lender from any other source against any amount due to Administrative
Agent or Collateral Trustee under this Section 5.

 

6. Evidence of Payments. As soon as practicable after any payment of Taxes by
the Loan Parties to a Governmental Authority pursuant to the provisions of this
Schedule 3, Borrower Representative shall deliver to Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.

 

 

 

 

7. Status of Lenders.

 

(a) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower Representative and Administrative Agent, at the time or times
reasonably requested by Borrower Representative or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
Representative or Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Borrower Representative or Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower Representative or Administrative Agent as will
enable the Loan Parties or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of this
Schedule 3) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(b) Without limiting the generality of the foregoing, in the event that any Loan
Party is a U.S. Person,

 

(i) any Lender that is a U.S. Person shall deliver to Borrower Representative
and Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower Representative or Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Representative or
Administrative Agent), whichever of the following is applicable:

 

A. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

B. executed copies of IRS Form W-8ECI;

 

C. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate, in form and substance reasonably acceptable to Borrower
Representative and Administrative Agent, to the effect that such Foreign Lender
(or other applicable Person) is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of any
Loan Party within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” related to any Loan Party as
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

 

D. to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

 

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Representative or
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the applicable
Loan Party or Administrative Agent to determine the withholding or deduction
required to be made; and

 

 

 

 

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower Representative and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower Representative or Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower Representative or Administrative
Agent as may be necessary for the applicable Loan Party and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this clause (iv), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(c) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower Representative and
Administrative Agent in writing of its legal inability to do so.

 

8. Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to the provisions of this Schedule 3 (including
by the payment of additional amounts pursuant to the provisions of this Schedule
3), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under the provisions of this
Schedule 3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 8 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 8 the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

9. Increased Costs. If any change in applicable law shall subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Term Loan or of maintaining its obligation to make
any such Term Loan, or to reduce the amount of any sum received or receivable by
such Recipient (whether of principal, interest or any other amount), then, upon
the request of such Recipient, the Loan Parties will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.

 

10. Survival. Each party’s obligations under the provisions of this Schedule 3
shall survive the resignation or replacement of Administrative Agent or
Collateral Trustee or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

 

 

SCHEDULE 4

 

REGISTRATION RIGHTS

 

For purposes of this Schedule 4, capitalized terms used and not otherwise
defined shall have the following meanings:

 

“Common Stock” means the Common Stock of Parent, par value $[_______] per share

 

“Effectiveness Period” shall have the meaning set forth in Section 2 below.

 

“Filing Date” shall mean the date that is forty-five (45) days after receipt by
Parent of a written notice by Administrative Agent requesting that a
Registration Statement be filed in respect of all of the Conversion Shares,
provided no such request shall be given if the Conversion Shares do not
constitute Registrable Securities.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities, or prior to any conversion in accordance with
Section 2.2(e) of the Agreement, the Designated Holder.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registrable Securities” means the Conversion Shares issued or issuable pursuant
to Section 2.2(e) of the Agreement and any securities issued with respect to, or
in exchange for or in replacement thereof upon any stock split, stock dividend,
recapitalization, subdivision, merger or similar event; provided, however, that
the applicable Holder has completed and delivered to Parent a Selling
Stockholder Questionnaire; and provided further that such securities shall no
longer be deemed Registrable Securities if such securities (i) have been sold
pursuant to a Registration Statement, (ii) have been sold in compliance with
Rule 144, or (iii) may be sold without registration under the Securities Act or
the need for an exemption from any such registration requirements pursuant to
Rule 144, without any time, volume or manner limitations (or any similar
provision then in effect).

 

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

A-1

 

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
requested by Parent from time to time.

 

1 Registration Obligations; Filing Date Registration.

 

On or prior to the Filing Date, Parent shall prepare and file with the SEC a
Registration Statement covering the resale of the Registrable Securities as
would permit or facilitate the sale and distribution of all the Registrable
Securities in the manner reasonably requested by the Administrative Agent on
behalf of Holders; provided, however, that if the Filing Date falls on a day
that is not a Business Day, such deadline shall be extended to the next Business
Day. The Registration Statement shall be on Form S-3 (except if Parent is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form in accordance
with the Securities Act and the rules promulgated thereunder and Parent shall
undertake to register the Registrable Securities on Form S-3 as soon as
practicable following the availability of such form, provided that Parent shall
use commercially reasonable efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC). The Registration Statement shall contain the “Plan of
Distribution” section in substantially the form attached hereto as Annex A.
Parent shall use commercially reasonable efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
practicable after the filing thereof, and, subject to Article 2 hereof, to keep
such Registration Statement continuously effective under the Securities Act
until such date as is the earlier of (x) the date when all Registrable
Securities covered by such Registration Statement have been sold under such
Registration Statement; or (y) the date on which the Registrable Securities may
be immediately be sold pursuant to Rule 144, without volume limitations, by
persons who are not Affiliates (and have not been Affiliates at any time in the
prior three months) of the Parent as determined by the counsel to Parent (the
“Effectiveness Period”). By 9:30 am Eastern Time on the Business Day following
the date the Registration Statement is declared effective, Parent shall file
with the SEC in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement. Lenders acknowledge and agree that securities other than the
Registrable Securities may be included in the Registration Statement.

 

2 Registration Procedures.

 

In connection with Parent’s registration obligations hereunder, Parent shall:

 

2.1 Prepare and file with the SEC on or prior to the Filing Date, a Registration
Statement on Form S-3 (or if Parent is not then eligible to register for resale
the Registrable Securities on Form S-3 such registration shall be on another
appropriate form in accordance with the Securities Act and the rules and
regulations promulgated thereunder) in accordance with the method or methods of
distribution thereof as described on Annex A hereto (except if otherwise
reasonably directed by Administrative Agent), and use commercially reasonable
efforts to cause the Registration Statement to become effective and remain
effective as provided herein. Notwithstanding the foregoing or anything
otherwise to the contrary herein, Parent may, at any time, delay the filing or
delay or suspend the effectiveness of a Registration Statement or, without
suspending such effectiveness, deliver a notice (a “Suspension Notice”) that
instructs any selling Holders not to sell any securities included in the
Registration Statement or delay the filing of any amendment or supplement
pursuant to Section 2, if the board of directors of Parent has determined and
promptly notifies the selling Holders in writing that in its reasonable good
faith judgment (i) a material event has occurred or is likely to occur with
respect to the Company that has not been publicly disclosed and, if disclosed,
would reasonably be expected to materially and adversely affect Parent and its
ability to consummate the registration of the resale of the Registrable
Securities or (ii) such registration would reasonably be expected to materially
interfere with any material financing transaction involving Parent (a
“Suspension Period”), by providing the selling Holders with written notice of
such Suspension Period and the reasons therefor. Parent will use its
commercially reasonable efforts to provide such notice at least ten (10)
Business Days prior to the commencement of such a Suspension Period; provided,
however, that in any event Parent will provide such notice no later than the
commencement of such Suspension Period; provided, further, that in no event will
a Suspension Period exceed 60 days and in no event shall the total number of
days subject to a Suspension Period during any consecutive 12-month period
exceed 90 days. Any Suspension Period will not be deemed to end until the
Holders have received a notice from Parent stating that such Suspension Period
has ended.

 

A-2

 

 

2.2 (i) Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective (subject to Article 2 hereof) as
to the applicable Registrable Securities for the Effectiveness Period and
prepare and file with the SEC such additional Registration Statements, if
necessary, in order to register for resale under the Securities Act all of the
Registrable Securities; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; and (iii) comply in all material
respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.

 

2.3 Promptly notify the Holders of Registrable Securities (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is filed; (B) when the SEC notifies Parent whether there
will be a “review” of such Registration Statement and whenever the SEC comments
in writing on such Registration Statement, and if requested by such Holders,
furnish to them a copy of such comments and Parent’s responses thereto; and (C)
with respect to the Registration Statement or any post-effective amendment, when
the same has become effective; (ii) of any request by the SEC or any other
Federal or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by Parent of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event that makes any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect and that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; (vi) upon the occurrence of a Suspension Period
(items (ii) through and including (vi) being a “Discontinuance Notice”); and
(vii) upon the conclusion of a Suspension Period.

 

2.4 Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of, (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any U.S.
jurisdiction.

 

2.5 If requested by the Administrative Agent on behalf of Designated Holders,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
to the Registration Statement such information as Parent reasonably agrees
should be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after Parent
has received notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment.

 

2.6 Furnish to each Holder, without charge and upon request, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and, to the extent requested by
such Person, all exhibits (excluding those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC, except
if such documents are available on EDGAR.

 

2.7 Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and
Parent hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

A-3

 

 

2.8 Prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, Parent shall
in no event be required to (x) qualify to do business in any state where it is
not then qualified or (y) take any action that would subject it to tax or to the
general service of process in any such state where it is not then subject, or
(z) comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to Parent.

 

2.9 Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement.

 

2.10 Upon the occurrence of any event contemplated by Section 2.3(v), promptly
prepare a supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

2.11 Use commercially reasonable efforts to cause all Registrable Securities
relating to the Registration Statement to be listed on the Nasdaq Stock Market
or any subsequent securities exchange, quotation system or market, if any, on
which similar securities issued by Parent are then listed or traded; provided,
however, that nothing in the Section 2.11 shall require Parent to continue to
list its Common Stock on the Nasdaq Stock Market and be a reporting company
pursuant to Section 13 of the Exchange Act. Notwithstanding the foregoing,
Parent and any of its subsidiaries may enter into any Change of Control
transaction that results in the delisting of the Common Stock from any such
national securities exchange, subject to prepayment as required by the Loan
Agreement.

 

2.12 Parent may require each selling Holder to furnish to Parent information
regarding such Holder and the distribution of such Registrable Securities as is
required by law to be disclosed in the Registration Statement, and Parent may
exclude from such registration the Registrable Securities of any such Holder who
fails to furnish such information within fifteen (15) days after receiving such
request. Each Holder covenants and agrees that (i) it will not sell any
Registrable Securities under the Registration Statement until it has received
copies of the Prospectus as then amended or supplemented as contemplated in
Section 2.7 and notice from Parent that such Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 2.3 and (ii) it and its officers, directors or Affiliates, if any, will
comply with the prospectus delivery requirements of the Securities Act as
applicable to them in connection with sales of Registrable Securities pursuant
to the Registration Statement. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a Discontinuance Notice, such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement contemplated
by Section 2.10, or until it is advised in writing (the “Advice”) by Parent that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement.

 

2.13 Any legend indicating, directly or indirectly, that the Registrable
Securities constitute “restricted securities” (as such term is defined in Rule
144) stamped on a certificate evidencing the Registrable Securities, and the
related stock transfer instructions and record notations with respect to such
Registrable Securities, shall be removed and Parent shall approve the issuance
of a certificate without such legend to the holder of such Securities if the
Holder thereof provides Parent with reasonable assurances that such securities
can be sold pursuant to Rule 144. Following the receipt by Parent of such
assurances, Parent will, no later than five trading days following the delivery
by a holder to Parent or Parent’s transfer agent of a legended certificate
representing such securities, deliver or cause to be delivered to such Holder a
certificate representing such securities that is free from all restrictive and
other legends.

 

A-4

 

 

2.14 If after the Filing Date, a Registration Statement is not effective with
respect to all of the Registrable Securities and Parent decides to register any
of its securities for its own account or for the account of others (if the
agreement pursuant to which such securities are being registered for the account
of others so allows), then Parent will use its commercially reasonable efforts
to include in such registration all or any part of the Registrable Securities
requested by Administrative Agent on behalf of Holders to be included therein
(excluding any Registrable Securities previously included in a Registration
Statement) provided, however, the Parent shall not be required to register any
Conversion Shares pursuant to this Section 2.14 that are the subject of a
then-effective Registration Statement. This requirement does not apply to
registrations on Form S-4 or S-8 or their equivalents (relating to equity
securities to be issued in connection with an acquisition of any entity or
business or equity securities issuable in connection with stock option or other
employee benefit plans), or a dividend or reinvestment or similar plan or rights
offering, or to registration statements that would otherwise not permit the
registration of re-sales of previously issued securities, or to the extent the
Conversion Shares do not constitute Registrable Securities. In that event, if
the managing underwriter(s) of the public offering impose a limitation on the
number of shares of Common Stock that may be included in the Registration
Statement because, in such underwriter(s)’ judgment, such limitation would be
necessary to effect an orderly public distribution, then Parent shall include in
such registration (i) first, the securities Parent proposes to sell, and (ii)
second, the Registrable Securities.

 

3 Registration Expenses.

 

All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by Parent (excluding underwriters’ discounts and commissions
and all fees and expenses of legal counsel, accountants and other advisors for
any Holder except as specifically provided below), except as and to the extent
specified in this Section 3, shall be borne by Parent whether or not the
Registration Statement is filed or becomes effective and whether or not any
Registrable Securities are sold pursuant to the Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Nasdaq Stock Market and each other securities exchange or market on which
Registrable Securities are required hereunder to be listed, (B) with respect to
filings required to be made with the Financial Industry Regulatory Authority and
(C) in compliance with state securities or Blue Sky laws), (ii) messenger,
telephone and delivery expenses, (iii) fees and disbursements of counsel for
Parent, (iv) Securities Act liability insurance, if Parent so desires such
insurance, and (v) fees and expenses of all other Persons retained by Parent in
connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, Parent’s independent public
accountants. In addition, Parent shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit, the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder.

 

4 Indemnification.

 

4.1 Indemnification by Parent. Parent shall, notwithstanding any termination of
this Agreement, indemnify and hold harmless each Holder, its directors,
officers, agents and employees, each Person who controls such Holder (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons,
and the respective successors, assigns, estate and personal representatives of
each of the foregoing, to the fullest extent permitted by applicable law, from
and against any and all claims, losses, damages, liabilities, penalties,
judgments, costs (including, without limitation, costs of investigation) and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) (collectively, “Losses”), arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus, as supplemented or amended, if applicable, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except
(i) to the extent, but only to the extent, that such untrue statements or
omissions are based upon information regarding such Holder furnished in writing
to Parent by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that each Holder has approved Annex A hereto for this
purpose); (ii) as a result of the failure of such Holder to deliver a
Prospectus, as amended or supplemented, to a purchaser in connection with an
offer or sale; or (iii) the use by a Holder of an outdated or defective
Prospectus after Parent has notified such Holder in writing that the Prospectus
is outdated or defective and prior to the receipt by such Holder of notice that
use of the applicable prospectus may be resumed (and, if applicable, receipt of
additional or supplemental filings that are incorporated or deemed to be
incorporated by referenced in such Prospectus or Registration Statement), but
only if and to the extent that following such receipt the misstatement or
omission giving rise to such Loss would have been corrected; provided, however,
that the indemnity agreement contained in this Section 4.1 shall not apply to
amounts paid in settlement of any Losses if such settlement is effected without
the prior written consent of Parent, which consent shall not be unreasonably
withheld. Parent shall notify such Holder promptly of the institution, threat or
assertion of any Proceeding of which Parent is aware in connection with the
transactions contemplated by this Agreement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 4.3) and shall survive the transfer of
the Registrable Securities by the Holder.

 

A-5

 

 

4.2 Indemnification by Holders. Each Holder and its permitted assignees shall,
severally and not jointly, indemnify and hold harmless Parent, its directors,
officers, agents and employees, each Person who controls Parent (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons,
and the respective successors, assigns, estate and personal representatives of
each of the foregoing, to the fullest extent permitted by applicable law, from
and against all Losses, as incurred, arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus, as supplemented or amended, if applicable, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue statement or omission is contained in or
omitted from any information regarding such Holder furnished in writing to
Parent by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was furnished in writing by such
Holder expressly for use therein (it being understood that each Holder has
approved Annex A hereto for this purpose) or resulted from the use by such
Holder of an outdated or defective Prospectus after Parent has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of written notice from Parent that use of the applicable
prospectus may be resumed or an amended or supplemented Prospectus, but only if
and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. Notwithstanding anything to the contrary contained
herein, in no event shall the liability of any Person under this Section 4.2
exceed the net proceeds to such Person as a result of the sale of Registrable
Securities pursuant to a Registration Statement in connection with which the
untrue or alleged untrue statement or material omission was provided.

 

4.3 Conduct of Indemnification Proceedings.

 

(a) If any Proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party promptly
shall notify the Person from whom indemnity is sought (the “Indemnifying Party”)
in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

(b) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel (which shall be reasonably acceptable to the
Indemnifying Party) that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, the Indemnifying Party shall be responsible for reasonable fees and
expenses of no more than one counsel for the Indemnified Parties). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

A-6

 

 

(c) All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within twenty (20)
Business Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

4.4 Contribution.

 

(a) If a claim for indemnification under Section 4.1 or 4.2 is unavailable to an
Indemnified Party because of a failure or refusal of a governmental authority to
enforce such indemnification in accordance with its terms (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 4.3, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

(c) The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. Notwithstanding anything to the contrary contained herein,
the Holders shall be liable under this Section 4.4 for only that amount as does
not exceed the aggregate amount invested by such Holder in connection with the
conversion of the Conversion Amount.

 

5 Rule 144.

 

As long as any Holder owns any Registrable Securities, Parent covenants to use
its commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by Parent after the date hereof pursuant to Section 13(a)
or 15(d) of the Exchange Act (other than reports on Form 8-K).

 

6 Miscellaneous.

 

6.1 Remedies. In the event of a breach by Parent or by a Holder, of any of their
obligations under this Agreement, each Holder or Parent, as the case may be, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to seek specific
performance of its rights under this Agreement. Parent and each Holder agree
that monetary damages would not provide adequate compensation for any losses
incurred by reason of a breach by it of any of the provisions of this Agreement
and hereby further agrees that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

 

A-7

 

 

6.2 Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have Parent register for resale Registrable Securities in
accordance with the terms of this Agreement, shall be assignable by each Holder
of all or a portion of the Registrable Securities if: (i) the Holder agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to Parent within a reasonable time after such
assignment, (ii) Parent is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment the further disposition of such securities by the
transferee or assignees is restricted under the Securities Act and applicable
state securities laws, and (iv) at or before the time Parent receives the
written notice contemplated by clause (ii) of this Section, the transferee or
assignee agrees in writing with Parent to be bound by all of the provisions of
this Agreement. The rights to assignment shall apply to the Holders (and to
subsequent) successors and assigns.

 

6.3 Notices and Communications to Holders. Unless otherwise indicated in a
written notice by Administrative Agent to Parent, Parent may deliver all
notices, materials and other correspondence that is permitted or required to be
delivered to all or any Holders to Administrative Agent in accordance with
Section 10 of the Agreement, and Administrative Agent shall promptly deliver the
same to Holders.

 

A-8

 

 

PLAN OF DISTRIBUTION

 

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of Common Stock or interests
in shares of Common Stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The Selling Stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

● ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers; ● block trades in which the broker-dealer will attempt to
sell the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction; ● purchases by a broker-dealer as
principal and resale by the broker-dealer for its account; ● an exchange
distribution in accordance with the rules of the applicable exchange; ●
privately negotiated transactions; ● through the writing or settlement of
options, swaps, derivatives or other hedging transactions, whether through an
options exchange or otherwise; ● broker-dealers may agree with the Selling
Stockholders to sell a specified number of such shares at a stipulated price per
share; ● in the over the counter market; ● a combination of any such methods of
disposition; and ● any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive SECs or
discounts from the Selling Stockholders (or, if any broker-dealer acts as agent
for the purchaser of shares, from the purchaser) in amounts to be negotiated,
but, except as set forth in a supplement to this prospectus, in the case of an
agency transaction will not be in excess of a customary brokerage SEC in
compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440 or the successor to such
FINRA rules.

 

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under the prospectus, or
under an amendment to the prospectus under Rule 424(b) or other applicable
provision of the Securities Act of 1933, as amended (the “Securities Act”),
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under the prospectus. The
Selling Stockholders do not expect these SECs and discounts to exceed what is
customary in the types of transactions involved.

 

There can be no assurance that any Selling Stockholder will sell any or all of
the shares of Common Stock pursuant to the registration statement, of which this
prospectus forms a part.

 

The Selling Stockholders may enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by the prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to the
prospectus (as supplemented or amended to reflect such transaction).

 

The Selling Stockholders and any broker-dealer or agents that are involved in
selling the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
SECs received by such broker-dealers or agents and any profit on the resale of
Common Stock purchased by them may be deemed to be underwriting SECs or
discounts under the Securities Act. In no event shall any broker-dealer receive
fees, SEC and markups which, in the aggregate, would exceed eight percent (8%).
Each Selling Stockholder has informed Parent that it does not have any written
or oral agreement or understanding, directly or indirectly, with any person to
distribute the Common Stock.

 

A-9

 



 

We have advised each Selling Stockholder that it may not use shares registered
on the registration statement of which this prospectus is a part to cover short
sales of Common Stock made prior to the date on which the registration statement
shall have been declared effective by the Securities and Exchange SEC. If a
Selling Stockholder uses this prospectus for any sale of shares of our Common
Stock, it will be subject to the prospectus delivery requirements of the
Securities Act. The Selling Stockholders and any other person participating in
such distribution will be subject to applicable provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, including, without limitation, Regulation M of the Exchange Act,
which may limit the timing of purchases and sales of any of the shares of Common
Stock by the Selling Stockholders and any other participating person. Regulation
M may also restrict the ability of any person engaged in the distribution of the
shares of Common Stock to engage in market-making activities with respect to the
shares of Common Stock. All of the foregoing may affect the marketability of the
shares of Common Stock and the ability of any person or entity to engage in
market-making activities with respect to the shares of Common Stock.

 

We may indemnify the Selling Stockholders against certain liabilities, including
some liabilities under the Securities Act, in accordance with an agreement
between us and the Selling Stockholders. We may be indemnified by the Selling
Stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the Selling Stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreement, or we may be entitled to
contribution.

 

A-10

 

 

Annex B

 

CORBUS PHARMACEUTICALS HOLDINGS, INC.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock, $[____________] par value per
share (the “Common Stock”), of CORBUS PHARMACEUTICALS HOLDINGS, iNC. (the
“Company”, and such shares of Common Stock, the “Registrable Securities”)
understands that the Company has filed or intends to file with the Securities
and Exchange SEC (the “SEC”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Loan and Guaranty Agreement, dated as of July
28, 2020 (the “Agreement”), by and among, inter alios, the Company, the other
Loan Parties party thereto, the lenders from time to time party thereto, and K2
HEALTHVENTURES LLC, as administrative agent for the lenders. The purpose of this
Questionnaire is to facilitate the filing of the Registration Statement under
the Securities Act that will permit you to resell the Registrable Securities in
the future. The information supplied by you will be used in preparing the
Registration Statement. All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related Prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
Prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder        

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities listed in Item 3 below are held:        

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this questionnaire):        

 



 

 

 

2. Address for Notices to Selling Stockholder:

 

        Telephone:   Fax:   Contact Person:   E-mail address of Contact Person:
 

 

3. Beneficial Ownership of Registrable Securities:

 

(a)Type and Number of Registrable Securities beneficially owned:

 

     

 

4. Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes [  ]  No [  ]

 

  Note: If yes, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.

 

(b)Are you an affiliate of a broker-dealer?

 

Yes [  ] No [  ]

 

  Note: If yes, provide a narrative explanation below:

 

   

 

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes [  ] No [  ]

 

  Note: If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 



 

 

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)As of ___________, 202___, the Selling Stockholder owned outright (including
shares registered in Selling Stockholder’s name individually or jointly with
others, shares held in the name of a bank, broker, nominee, depository or in
“street name” for its account), _________ shares of the Company’s capital stock
(excluding the Registrable Securities). If “zero,” please so state.     (b)In
addition to the number of shares Selling Stockholder owned outright as indicated
in Item 5(a) above, as of ________________, 202___, the Selling Stockholder had
or shared voting power or investment power, directly or indirectly, through a
contract, arrangement, understanding, relationship or otherwise, with respect to
______________ shares of the Company’s capital stock (excluding the Registrable
Securities). If “zero,” please so state.

 

If the answer to Item 5(b) is not “zero,” please complete the following tables:

 

Sole Voting Power:
Number of Shares

  Nature of Relationship Resulting in Sole Voting Power                        
     

 

Shared Voting Power:

 

Number of Shares

 

With Whom Shared

 

Nature of Relationship

                             

 

Sole Investment power:

 

Number of Shares

 

Nature of Relationship Resulting in Sole Investment power

                             

 

Shared Investment power:

 

Number of Shares

 

With Whom Shared

 

Nature of Relationship

                             

 

(c)As of _____________, 202___, the Selling Stockholder had the right to acquire
the following shares of the Company’s common stock pursuant to the exercise of
outstanding stock options, warrants or other rights (excluding the Registrable
Securities). Please describe the number, type and terms of the securities, the
method of ownership, and whether the undersigned holds sole or shared voting and
investment power. If “none”, please so state.

 

   

 



 

 

 

6. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

   

 

7. Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A, and hereby confirms that, except as set forth below, the information
contained therein regarding the undersigned and its plan of distribution is
correct and complete.

State any exceptions here:

 

   

 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Agreement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Agreement and
each related Prospectus. The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
any such Registration Statement and the related Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Agreement and any amendments or supplements
thereto filed with the SEC pursuant to the Securities Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

 

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated: _______________ Beneficial Owner:                   By:       Name:      
  Title:  



 

 

 

 

Schedule 5

 

Royalty and milestone payments

 

Milestone   milestone payment   Expected milestone
completion date           [*]   [*]   [*]             [*]   [*]         [*]  
[*]   [*]             [*]   [*]         [*]   [*]   [*]             [*]   [*]

 



 

 